Exhibit 10.15

 

LEASE

 

RREEF AMERICA REIT CORP. G, a Maryland corporation,

 

Landlord

 

and

 

POST BUCKLEY SCHUH & JERNIGAN, INC.,

 

Tenant

 

Powers Pointe

5665 New Northside Drive

Atlanta, Georgia



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.

   USE AND RESTRICTIONS ON USE    1

2.

   TERM    1

3.

   RENT    2

4.

   RENT ADJUSTMENTS    2

5.

   SECURITY DEPOSIT    3

6.

   ALTERATIONS    4

7.

   REPAIR    4

8.

   LIENS    5

9.

   ASSIGNMENT AND SUBLETTING    5

10.

   INDEMNIFICATION    6

11.

   INSURANCE    6

12.

   WAIVER OF SUBROGATION    7

13.

   SERVICES AND UTILITIES    7

14.

   HOLDING OVER    8

15.

   SUBORDINATION    8

16.

   RULES AND REGULATIONS    8

17.

   REENTRY BY LANDLORD    8

18.

   DEFAULT    8

19.

   REMEDIES    9

20.

   TENANT’S BANKRUPTCY OR INSOLVENCY    11

21.

   QUIET ENJOYMENT    11

22.

   DAMAGE BY FIRE, ETC.    12

23.

   EMINENT DOMAIN    12

24.

   SALE BY LANDLORD    13

25.

   ESTOPPEL CERTIFICATES    13

26.

   SURRENDER OF PREMISES    13

27.

   NOTICES    13

28.

   TAXES PAYABLE BY TENANT    14

29.

   RELOCATION OF TENANT    14

30.

   DEFINED TERMS AND HEADINGS    14

31.

   TENANT’S AUTHORITY    14

32.

   COMMISSIONS    14

33.

   TIME AND APPLICABLE LAW    14

34.

   SUCCESSORS AND ASSIGNS    14

35.

   ENTIRE AGREEMENT    14

36.

   EXAMINATION NOT OPTION    14

37.

   RECORDATION    15

38.

   RELATIONSHIP    15

39.

   SIGNAGE    15

40.

   RENEWAL OPTION    15

41.

   RIGHTS OF FIRST OFFER    15

42.

   RENT SCHEDULE    16

43.

   LIMITATION OF LANDLORD’S LIABILITY    17

ADDENDUM

    

EXHIBIT A – PREMISES

    

EXHIBIT B – INITIAL ALTERATIONS

    

EXHIBIT C – RULES AND REGULATIONS

    

 

-i-



--------------------------------------------------------------------------------

GROSS (BY) OFFICE LEASE

REFERENCE PAGE

 

BUILDING:

  

Powers Pointe

5665 New Northside Drive, Atlanta, Georgia

LANDLORD:

   RREEF AMERICA REIT CORP. G, a Maryland corporation

LANDLORD’S ADDRESS:

  

c/o RREEF Management Company

Five Piedmont Center, Suite 510

Atlanta, GA 30305

LEASE REFERENCE DATE

   May 30, 2000

TENANT:

   POST BUCKLEY SCHUH & JERNIGAN, INC., a Florida corporation

TENANT’S ADDRESS:

  

2001 NW 107th Avenue, Miami, FL 33172,

Attn: R.M. Grubel

PREMISES IDENTIFICATION:

   Suite Numbers 400 and 500(for outline of Premises see Exhibit A)

PREMISES RENTABLE AREA:

   approximately 45,519 total rentable square feet, consisting of 26,739
rentable square feet (Suite 400) and 18,780 rentable square feet (Suite 500).

SCHEDULED COMMENCEMENT DATE:

   March 15, 2001

TERMINATION DATE:

   If the Commencement Date is on the first (1st) day of the month, the
Termination Date is the day preceding the seventh (7th) anniversary of the
Commencement Date; otherwise, the Termination Date is the last day of the month
in which the seventh (7th) anniversary of the Commencement Date occurs.

TERM OF LEASE:

   Approximately seven (7) years beginning on the Commencement Date and ending
on the Termination Date (unless sooner terminated pursuant to the Lease)

INITIAL ANNUAL RENT (Article 3):

   See Rent Schedule, Article 42

INITIAL MONTHLY INSTALLMENT OF ANNUAL RENT (Article 3):

   See Rent Schedule, Article 42

BASE YEAR (DIRECT EXPENSES):

   2001

BASE YEAR (TAXES):

   Taxes for tax year 2001

TENANT’S PROPORTIONATE SHARE:

   37.41%

SECURITY DEPOSIT:

   $70,175.13

ASSIGNMENT/SUBLETTING FEE

   $750.00

 

ii



--------------------------------------------------------------------------------

REAL ESTATE BROKER DUE COMMISSION:

 

Resource Real Estate Partners, for Landlord

 

The Reference Page information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Page information and
the Lease, the Lease shall control. This Lease includes an Addendum and Exhibits
A through C, all of which are made a part of this Lease.

 

LANDLORD:

 

RREEF AMERICA REIT CORP. G, a Maryland corporation

     

TENANT:

 

POST BUCKLEY SCHUH & JERNIGAN, INC.,

a Florida corporation

By:   RREEF Management Company, a Delaware corporation             By:  

/s/ Faye Z. Phillips

--------------------------------------------------------------------------------

      By:  

/s/ [ILLEGIBLE]

--------------------------------------------------------------------------------

   

Faye Z. Phillips,

Vice President-District Manager

      Title:  

SENIOR VICE PRESIDENT

--------------------------------------------------------------------------------

Dated:   July 24, 2000       Dated:   July 20, 2000

 

iii



--------------------------------------------------------------------------------

LEASE

 

By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Page. The
Reference Page, including all terms defined thereon, is incorporated as part of
this Lease.

 

1. USE AND RESTRICTIONS ON USE.

 

1.1 The Premises are to be used solely for general office purposes. Tenant shall
not do or permit anything to be done in or about the Premises which will in any
way obstruct or interfere with the rights of other tenants or occupants of the
Building or injure, annoy, or disturb them or allow the Premises to be used for
any improper, immoral, unlawful, or objectionable purpose. Tenant shall not do,
permit or suffer in, on, or about the Premises the sale of any alcoholic liquor
without the written consent of Landlord first obtained, which consent may be
withheld in Landlord’s sole discretion, or the commission of any waste. Tenant
shall comply with all governmental laws, ordinances and regulations applicable
to the use of the Premises and its occupancy and shall promptly comply with all
governmental orders and directions for the correction, prevention and abatement
of any violations in or upon, or in connection with, the Premises, all at
Tenant’s sole expense. Tenant shall not do or permit anything to be done on or
about the Premises or bring or keep anything into the Premises which will in any
way increase the rate of, invalidate or prevent the procuring of any insurance
protecting against loss or damage to the Building or any of its contents by fire
or other casualty or against liability for damage to property or injury to
persons in or about the Building or any part thereof.

 

1.2 Tenant shall not, and shall not direct, suffer or permit any of its agents,
contractors, employees, licensees or invitees to at any time handle, use,
manufacture, store or dispose of in or about the Premises or the Building any
(collectively “Hazardous Materials”) flammables, explosives, radioactive
materials, hazardous wastes or materials, toxic wastes or materials, or other
similar substances, petroleum products or derivatives or any substance subject
to regulation by or under any federal, state and local laws and ordinances
relating to the protection of the environment or the keeping, use or disposition
of environmentally hazardous materials, substances, or wastes, presently in
effect or hereafter adopted, all amendments to any of them, and all rules and
regulations issued pursuant to any of such laws or ordinances (collectively
“Environmental Laws”), nor shall Tenant suffer or permit any Hazardous Materials
to be used in any manner not fully in compliance with all Environmental Laws, in
the Premises or the Building and appurtenant land or allow the environment to
become contaminated with any Hazardous Materials. Notwithstanding the foregoing,
and subject to Landlord’s prior consent, Tenant may handle, store, use or
dispose of products containing small quantities of Hazardous Materials (such as
aerosol cans containing insecticides, toner for copiers, paints, paint remover
and the like) to the extent customary and necessary for the use of the Premises
for general office purposes; provided that Tenant shall always handle, store,
use, and dispose of any such Hazardous Materials in a safe and lawful manner and
never allow such Hazardous Materials to contaminate the Premises, Building and
appurtenant land or the environment. Tenant shall protect, defend, indemnify and
hold each and all of the Landlord Entities (as defined in Article 30) harmless
from and against any and all loss, claims, liability or costs (including court
costs and attorney’s fees) incurred by reason of any actual or asserted failure
of Tenant to fully comply with all applicable Environmental Laws, or the
presence, handling, use or disposition in or from the Premises of any Hazardous
Materials (even though permissible under all applicable Environmental Laws or
the provisions of this Lease), or by reason of any actual or asserted failure of
Tenant to keep, observe, or perform any provision of this Section 1.2.

 

2. TERM.

 

2.1 The Term of this Lease shall begin on the date (“Commencement Date”) which
shall be the later of the Scheduled Commencement Date as shown on the Reference
Page and the date that Landlord shall tender possession of the Premises to
Tenant. Landlord shall tender possession of the Premises with all the work, if
any, to be performed by Landlord pursuant to Exhibit B to this Lease
substantially completed. Tenant shall deliver a punch list of items not
completed within 30 days after Landlord tenders possession of the Premises and
Landlord agrees to proceed with due diligence to perform its obligations
regarding such items. Landlord and Tenant shall execute a memorandum setting
forth the actual Commencement Date and Termination Date.

 

2.2 Tenant agrees that in the event of the inability of Landlord to deliver
possession of the Premises on the Scheduled Commencement Date, Landlord shall
not be liable for any damage resulting from such inability, but Tenant shall not
be liable for any rent until the time when Landlord can, after notice to Tenant,
deliver possession of the Premises to Tenant. No such failure to give possession
on the Scheduled Commencement Date shall affect the other obligations of Tenant
under this Lease, except that if Landlord is unable to deliver possession of the
Premises within one hundred twenty (120) days of the Scheduled Commencement Date
(other than as a result of strikes, shortages of materials or similar matters
beyond the reasonable control of Landlord and Tenant is notified by Landlord in
writing as to such delay), Tenant shall have the option to terminate this Lease
unless said delay is as a result of: (a) Tenant’s failure to agree to plans and
specifications; (b) Tenant’s request for materials, finishes or installations
other than Landlord’s standard except those, if any, that Landlord shall have
expressly agreed to furnish without extension of time agreed by Landlord; (c)
Tenant’s change in any plans or specifications; (d) performance or



--------------------------------------------------------------------------------

completion by a party employed by Tenant; or (e) failure by Tenant to timely pay
any amount to be paid by it under Exhibit B. If any delay is the result of any
of the foregoing, the Commencement Date and the payment of rent under this Lease
shall be accelerated by the number of days of such delay.

 

2.3 In the event Landlord shall permit Tenant to occupy the Premises prior to
the Commencement Date, such occupancy shall be subject to all the provisions of
this Lease. Said early possession shall not advance the Termination Date.

 

3. RENT.

 

3.1 Tenant agrees to pay to Landlord the Annual Rent in effect from time to time
by paying the Monthly Installment of Rent then in effect on or before the first
day of each full calendar month during the Term, except that the first month’s
rent shall be paid upon the execution of this Lease. The Monthly Installment of
Rent in effect at any time shall be one-twelfth of the Annual Rent in effect at
such time. Rent for any period during the Term which is less than a full month
shall be a prorated portion of the Monthly Installment of Rent based upon a
thirty (30) day month. Said rent shall be paid to Landlord, without deduction or
offset and without notice or demand, at the Landlord’s address, as set forth on
the Reference Page, or to such other person or at such other place as Landlord
may from time to time designate in writing.

 

3.2 Tenant recognizes that late payment of any rent or other sum due under this
Lease will result in administrative expense to Landlord, the extent of which
additional expense is extremely difficult and economically impractical to
ascertain. Tenant therefore agrees that if rent or any other sum is not paid
when due and payable pursuant to this Lease, a late charge shall be imposed in
an amount equal to the greater of: (a) Fifty Dollars ($50.00), or (b) a sum
equal to five percent (5%) per month of the unpaid rent or other payment. The
amount of the late charge to be paid by Tenant shall be reassessed and added to
Tenant’s obligation for each successive monthly period until paid. The
provisions of this Section 3.2 in no way relieve Tenant of the obligation to pay
rent or other payments on or before the date on which they are due, nor do the
terms of this Section 3.2 in any way affect Landlord’s remedies pursuant to
Article 19 of this Lease in the event said rent or other payment is unpaid after
date due. Notwithstanding the foregoing, Tenant shall be entitled, not more than
once per calendar year, to a notice of non-payment and a five-day grace period
thereafter before a late charge may be assessed.

 

4. RENT ADJUSTMENTS.

 

4.1 For the purpose of this Article 4, the following terms are defined as
follows:

 

4.1.1 Lease Year: Each calendar year falling partly or wholly within the Term.

 

4.1.2 Direct Expenses: All direct costs of operation, maintenance, repair and
management of the Building (including the amount of any credits which Landlord
may grant to particular tenants of the Building in lieu of providing any
standard services or paying any standard costs described in this Section 4.1.2
for similar tenants), as determined in accordance with generally accepted
accounting principles, including the following costs by way of illustration, but
not limitation: water and sewer charges; insurance charges of or relating to all
insurance policies and endorsements deemed by Landlord to be reasonably
necessary or desirable and relating in any manner to the protection,
preservation, or operation of the Building or any part thereof; utility costs,
including, but not limited to, the cost of heat, light, power, steam, gas, and
waste disposal; the cost of janitorial services; the cost of security and alarm
services; window cleaning costs; labor costs; costs and expenses of managing the
Building including management fees; air conditioning maintenance costs; elevator
maintenance fees and supplies; material costs; equipment costs including the
cost of maintenance, repair and service agreements and rental and leasing costs;
purchase costs of equipment other than capital items; current rental and leasing
costs of items which would be amortizable capital items if purchased; tool
costs; licenses, permits and inspection fees; wages and salaries; employee
benefits and payroll taxes; accounting and legal fees; any sales, use or service
taxes incurred in connection therewith. Direct Expenses shall not include
depreciation or amortization of the Building or equipment in the Building except
as provided herein, loan principal payments, costs of alterations of tenants’
premises, leasing commissions, interest expenses on long-term borrowings,
advertising costs or management salaries for executive personnel other than
personnel located at the Building. In addition, Landlord shall be entitled to
amortize and include as an additional rental adjustment: (i) an allocable
portion of the cost of capital improvement items which are reasonably calculated
to reduce operating expenses; (ii) fire sprinklers and suppression systems and
other life safety systems; and (iii) other capital expenses which are required
under any governmental laws, regulations or ordinances which were not applicable
to the Building at the time it was constructed. All such costs shall be
amortized over the reasonable life of such improvements in accordance with such
reasonable life and amortization schedules as shall be determined by Landlord in
accordance with generally accepted accounting principles, with interest on the
unamortized amount at one percent (1%) in excess of the prime lending rate
announced from time to time as such by The Northern Trust Company of Chicago,
Illinois.

 

4.1.3 Taxes: Real estate taxes and any other taxes, charges and assessments
which are levied with respect to the Building or the land appurtenant to the
Building, or with respect to any improvements, fixtures

 

2



--------------------------------------------------------------------------------

and equipment or other property of Landlord, real or personal, located in the
Building and used in connection with the operation of the Building and said
land, any payments to any ground lessor in reimbursement of tax payments made by
such lessor; and all fees, expenses and costs incurred by Landlord in
investigating, protesting, contesting or in any way seeking to reduce or avoid
increase in any assessments, levies or the tax rate pertaining to any Taxes to
be paid by Landlord in any Lease Year. Taxes shall not include any corporate
franchise, or estate, inheritance or net income tax, or tax imposed upon any
transfer by Landlord of its interest in this Lease or the Building.

 

4.2 If in any Lease Year, (i) Direct Expenses paid or incurred shall exceed
Direct Expenses paid or incurred in the Base Year (Direct Expenses) and/or (ii)
Taxes paid or incurred by Landlord in any Lease Year shall exceed the amount of
such Taxes which became due and payable in the Base Year (Taxes), Tenant shall
pay as additional rent for such Lease Year Tenant’s Proportionate Share of such
excess.

 

4.3 The annual determination of Direct Expenses shall be made by Landlord and if
certified by a nationally recognized firm of public accountants selected by
Landlord shall be binding upon Landlord and Tenant. Tenant may review the books
and records supporting such determination in the office of Landlord, or
Landlord’s agent, during normal business hours, upon giving Landlord five (5)
days advance written notice within sixty (60) days after receipt of such
determination, but in no event more often than once in any one year period. In
the event that during all or any portion of any Lease Year, the Building is not
fully rented and occupied Landlord may make any appropriate adjustment in
occupancy-related Direct Expenses for such year for the purpose of avoiding
distortion of the amount of such Direct Expenses to be attributed to Tenant by
reason of variation in total occupancy of the Building, by employing sound
accounting and management principles to determine Direct Expenses that would
have been paid or incurred by Landlord had the Building been fully rented and
occupied, and the amount so determined shall be deemed to have been Direct
Expenses for such Lease Year.

 

4.4 Prior to the actual determination thereof for a Lease Year, Landlord may
from time to time estimate Tenant’s liability for Direct Expenses and/or Taxes
under Section 4.2, Article 6 and Article 29 for the Lease Year or portion
thereof. Landlord will give Tenant written notification of the amount of such
estimate and Tenant agrees that it will pay, by increase of its Monthly
Installments of Rent due in such Lease Year, additional rent in the amount of
such estimate. Any such increased rate of Monthly Installments of Rent pursuant
to this Section 4.4 shall remain in effect until further written notification to
Tenant pursuant hereto.

 

4.5 When the above mentioned actual determination of Tenant’s liability for
Direct Expenses and/or Taxes is made for any Lease Year and when Tenant is so
notified in writing, then:

 

4.5.1 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Direct Expenses and/or Taxes for the Lease Year is less than
Tenant’s liability for Direct Expenses and/or Taxes, then Tenant shall pay such
deficiency to Landlord as additional rent in one lump sum within thirty (30)
days of receipt of Landlord’s bill therefor; and

 

4.5.2 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Direct Expenses and/or Taxes for the Lease Year is more than
Tenant’s liability for Direct Expenses and/or Taxes, then Landlord shall credit
the difference against the then next due payments to be made by Tenant under
this Article 4. Tenant shall not be entitled to a credit by reason of actual
Direct Expenses and/or Taxes in any Lease Year being less than Direct Expenses
and/or Taxes in the Base Year (Direct Expenses and/or Taxes).

 

4.6 If the Commencement Date is other than January 1 or if the Termination Date
is other than December 31, Tenant’s liability for Direct Expenses and Taxes for
the Lease Year in which said Date occurs shall be prorated based upon a three
hundred sixty-five (365) day year.

 

5. SECURITY DEPOSIT. Tenant shall deposit the Security Deposit with Landlord
upon the execution of this Lease. Said sum shall be held by Landlord as security
for the faithful performance by Tenant of all the terms, covenants and
conditions of this Lease to be kept and performed by Tenant and not as an
advance rental deposit or as a measure of Landlord’s damage in case of Tenant’s
default. If Tenant defaults with respect to any provision of this Lease,
Landlord may use any part of the Security Deposit for the payment of any rent or
any other sum in default, or for the payment of any amount which Landlord may
spend or become obligated to spend by reason of Tenant’s default, or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s default. If any portion is so used, Tenant shall within five
(5) days after written demand therefor, deposit with Landlord an amount
sufficient to restore the Security Deposit to its original amount and Tenant’s
failure to do so shall be a material breach of this Lease. Except to such
extent, if any, as shall be required by law, Landlord shall not be required to
keep the Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on such deposit. If Tenant shall fully and faithfully
perform every provision of this Lease to be performed by it, the Security
Deposit or any balance thereof shall be returned to Tenant at such time after
termination of this Lease when Landlord shall have determined that all of
Tenant’s obligations under this Lease have been fulfilled.

 

3



--------------------------------------------------------------------------------

6. ALTERATIONS.

 

6.1 Except for those, if any, specifically provided for in Exhibit B to this
Lease, Tenant shall not make or suffer to be made any alterations, additions, or
improvements, including, but not limited to, the attachment of any fixtures or
equipment in, on, or to the Premises or any part thereof or the making of any
improvements as required by Article 7, without the prior written consent of
Landlord, which consent may be withheld in Landlord’s sole discretion. When
applying for such consent, Tenant shall, if requested by Landlord, furnish
complete plans and specifications for such alterations, additions and
improvements. Notwithstanding the foregoing, Landlord’s consent shall not be
required (but notice to Landlord shall be required) in connection with any
Tenant alterations which (i) are not structural in nature, (ii) are not visible
from the exterior of the Building, (iii) do not require any material
modification or alteration to, or otherwise materially affect, the Building’s
electrical, plumbing, mechanical, HVAC or other Building systems, and (iv) do
not cost more than $10,000 in aggregate.

 

6.2 In the event Landlord consents to the making of any such alteration,
addition or improvement by Tenant, the same shall be made using Landlord’s
contractor or a contractor selected by Tenant and approved by Landlord, such
approval not to be unreasonably withheld, at Tenant’s sole cost and expense. If
Tenant shall employ any Contractor other than Landlord’s Contractor and such
other Contractor or any Subcontractor of such other Contractor shall employ any
non-union labor or supplier, Tenant shall be responsible for and hold Landlord
harmless from any and all delays, damages and extra costs suffered by Landlord
as a result of any dispute with any labor unions concerning the wage, hours,
terms or conditions of the employment of any such labor. In any event Landlord
may charge Tenant a reasonable charge to cover its overhead as it relates to
such proposed work.

 

6.3 All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all government laws, ordinances, rules and
regulations and Tenant shall, prior to construction, provide the additional
insurance required under Article II in such case, and also all such assurances
to Landlord, including but not limited to, waivers of lien and surety company
performance bonds as Landlord shall reasonably require to assure payment of the
costs thereof and to protect Landlord and the Building and appurtenant land
against any loss from any mechanic’s, materialmen’s or other liens. Tenant shall
pay in addition to any sums due pursuant to Article 4, any increase in real
estate taxes attributable to any such alteration, addition or improvement for so
long, during the Term, as such increase is ascertainable; at Landlord’s election
said sums shall be paid in the same way as sums due under Article 4.

 

6.4 All alterations, additions, and improvements in, on, or to the Premises made
or installed by Tenant, including carpeting, shall be and remain the property of
Tenant during the Term but, excepting furniture, furnishings, movable partitions
of less than full height from floor to ceiling and other trade fixtures, shall
become a part of the realty and belong to Landlord without compensation to
Tenant upon the expiration or sooner termination of the Term, at which time
title shall pass to Landlord under this Lease as by a bill of sale, unless
Landlord elects otherwise. Upon such election by Landlord, Tenant shall upon
demand by Landlord, at Tenant’s sole cost and expense, forthwith and with all
due diligence remove any such alterations, additions or improvements which are
designated by Landlord to be removed, and Tenant shall forthwith and with all
due diligence, at its sole cost and expense, repair and restore the Premises to
their original condition, reasonable wear and tear and damage by fire or other
casualty excepted.

 

7. REPAIR.

 

7.1 Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises, except as specified in Exhibit B if attached to
this Lease and except that Landlord shall repair and maintain the structural
portions of the Building, including the basic plumbing, air conditioning,
heating and electrical systems installed or furnished by Landlord. By taking
possession of the Premises, Tenant accepts them as being in good order,
condition and repair and in the condition in which Landlord is obligated to
deliver them. It is hereby understood and agreed that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant, except as specifically set forth in this Lease.

 

7.2 Tenant shall, at all times during the Term, keep the Premises in good
condition and repair excepting damage by fire, or other casualty, and in
compliance with all applicable governmental laws, ordinances and regulations,
promptly complying with all governmental orders and directives for the
correction, prevention and abatement of any violations or nuisances in or upon,
or connected with, the Premises, all at Tenant’s sole expense.

 

7.3 Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance unless such failure shall persist for an unreasonable
time after written notice of the need of such repairs or maintenance is given to
Landlord by Tenant.

 

7.4 Except as provided in Article 22, there shall be no abatement of rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements in
or to any portion of the Building or the Premises or to fixtures, appurtenances
and equipment in the Building. Except to the extent, if any, prohibited by law,
Tenant waives the right to make repairs at Landlord’s expense under any law,
statute or ordinance now or hereafter in effect.

 

4



--------------------------------------------------------------------------------

8. LIENS. Tenant shall keep the Premises, the Building and appurtenant land and
Tenant’s leasehold interest in the Premises free from any liens arising out of
any services, work or materials performed, furnished, or contracted for by
Tenant, or obligations incurred by Tenant. In the event that Tenant shall not,
within ten (10) days following the imposition of any such lien, either cause the
same to be released of record or provide Landlord with insurance against the
same issued by a major title insurance company or such other protection against
the same as Landlord shall accept, Landlord shall have the right to cause the
same to be released by such means as it shall deem proper, including payment of
the claim giving rise to such lien. All such sums paid by Landlord and all
expenses incurred by it in connection therewith shall be considered additional
rent and shall be payable to it by Tenant on demand.

 

9. ASSIGNMENT AND SUBLETTING.

 

9.1 Tenant shall not have the right to assign or pledge this Lease or to sublet
the whole or any part of the Premises whether voluntarily or by operation of
law, or permit the use or occupancy of the Premises by anyone other than Tenant,
and shall not make, suffer or permit such assignment, subleasing or occupancy
without the prior written consent of Landlord, and said restrictions shall be
binding upon any and all assignees of the Lease and subtenants of the Premises.
In the event Tenant desires to sublet, or permit such occupancy of, the
Premises, or any portion thereof, or assign this Lease, Tenant shall give
written notice thereof to Landlord at least ninety (90) days but no more than
one hundred eighty (180) days prior to the proposed commencement date of such
subletting or assignment, which notice shall set forth the name of the proposed
subtenant or assignee, the relevant terms of any sublease or assignment and
copies of financial reports and other relevant financial reports and other
relevant financial information of the proposed subtenant or assignee.

 

9.2 Notwithstanding any assignment or subletting, permitted or otherwise, Tenant
shall at all times remain directly, primarily and fully responsible and liable
for the payment of the rent specified in this Lease and for compliance with all
of its other obligations under the terms, provisions and covenants of this
Lease. Upon the occurrence of an Event of Default, if the Premises or any part
of them are then assigned or sublet, Landlord, in addition to any other remedies
provided in this Lease or provided by law, may, at its option, collect directly
from such assignee or subtenant all rents due and becoming due to Tenant under
such assignment or sublease and apply such rent against any sums due to Landlord
from Tenant under this Lease, and no such collection shall be construed to
constitute a novation or release of Tenant from the further performance of
Tenant’s obligations under this Lease.

 

9.3 In addition to Landlord’s right to approve of any subtenant or assignee,
Landlord shall have the option, in its sole discretion, in the event of any
proposed subletting or assignment, to terminate this Lease, or in the case of a
proposed subletting of less than the entire Premises, to recapture the portion
of the Premises to be sublet, as of the date the subletting or assignment is to
be effective. The option shall be exercised, if at all, by Landlord giving
Tenant written notice given by Landlord to Tenant within sixty (60) days
following Landlord’s receipt of Tenant’s written notice as required above. If
this Lease shall be terminated with respect to the entire Premises pursuant to
this Section, the Term of this Lease shall end on the date stated in Tenant’s
notice as the effective date of the sublease or assignment as if that date had
been originally fixed in this Lease for the expiration of the Term. If Landlord
recaptures under this Section only a portion of the Premises, the rent to be
paid from time to time during the unexpired Term shall abate proportionately
based on the proportion by which the approximate square footage of the remaining
portion of the Premises shall be less than that of the Premises as of the date
immediately prior to such recapture. Tenant shall, at Tenant’s own cost and
expense, discharge in full any outstanding commission obligation on the part of
Landlord with respect to this Lease, and any commissions which may be due and
owing as a result of any proposed assignment or subletting, whether or not the
Premises are recaptured pursuant to this Section 9.3 and rented by Landlord to
the proposed tenant or any other tenant.

 

9.4 In the event that Tenant sells, sublets, assigns or transfers this Lease,
Tenant shall pay to Landlord as additional rent an amount equal to one hundred
percent (100%) of any Increased Rent (as defined below) when and as such
Increased Rent is received by Tenant. As used in this Section, “Increased Rent”
shall mean the excess of (i) all rent and other consideration which Tenant is
entitled to receive by reason of any sale, sublease, assignment or other
transfer of this Lease, over (ii) the rent otherwise payable by Tenant under
this Lease at such time. For purposes of the foregoing, any consideration
received by Tenant in form other than cash shall be valued at its fair market
value as determined by Landlord in good faith.

 

9.5 Notwithstanding any other provision hereof, Tenant shall have no right to
make (and Landlord shall have the absolute right to refuse consent to) any
assignment of this Lease or sublease of any portion of the Premises if at the
time of either Tenant’s notice of the proposed assignment or sublease or the
proposed commencement date thereof, there shall exist any uncured default of
Tenant or matter which will become a default of Tenant with passage of time
unless cured, or if the proposed assignee or sublessee is an entity: (a) with
which Landlord is already in negotiation as evidenced by the issuance of a
written proposal; (b) (deleted); (c) is a governmental agency; (d) is
incompatible with the character of occupancy of the Building; or (e) would
subject the Premises to a use which would: (i) involve increased personnel or
wear upon the Building; (ii) violate any

 

5



--------------------------------------------------------------------------------

exclusive right granted to another tenant of the Building; (iii) require any
addition to or modification of the Premises or the Building in order to comply
with building code or other governmental requirements; or, (iv) involve a
violation of Section 1.2. Tenant expressly agrees that Landlord shall have the
absolute right to refuse consent to any such assignment or sublease and that for
the purposes of any statutory or other requirement of reasonableness on the part
of Landlord such refusal shall be reasonable.

 

9.6 Upon any request to assign or sublet, Tenant will pay to Landlord the
Assignment/Subletting Fee plus, on demand, a sum equal to all of Landlord’s
costs, including attorney’s fees, incurred in investigating and considering any
proposed or purported assignment or pledge of this Lease or sublease of any of
the Premises, regardless of whether Landlord shall consent to, refuse consent,
or determine that Landlord’s consent is not required for, such assignment,
pledge or sublease. Any purported sale, assignment, mortgage, transfer of this
Lease or subletting which does not comply with the provisions of this Article 9
shall be void.

 

9.7 If Tenant is a non-public corporation, partnership or trust, and there
occurs, with the specific intent by Tenant to avoid the prohibition on
assignment set forth in this Article 9 and not for any other bona fide business
reason, any transfer or transfers of or change or changes within any twelve
month period in the number of the outstanding voting shares of the corporation,
the general partnership interests in the partnership or the identity of the
persons or entities controlling the activities of such partnership or trust
resulting in the persons or entities owning or controlling a majority of such
shares, partnership interests or activities of such partnership or trust at the
beginning of such period no longer having such ownership or control shall be
regarded as equivalent to an assignment of this Lease to the persons or entities
acquiring such ownership or control and shall be subject to all the provisions
of this Article 9 to the same extent and for all intents and purposes as though
such an assignment.

 

10. INDEMNIFICATION. None of the Landlord Entities shall be liable and Tenant
hereby waives all claims against them for any damage to any property or any
injury to any person in or about the Premises or the Building by or from any
cause whatsoever (including without limiting the foregoing, rain or water
leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Building not being in good condition or
repair, gas, fire, oil, electricity or theft), except to the extent caused by or
arising from the gross negligence or willful misconduct of Landlord or its
agents, employees or contractors. Tenant shall protect, indemnify and hold the
Landlord Entities harmless from and against any and all loss, claims, liability
or costs (including court costs and attorney’s fees) incurred by reason of (a)
any damage to any property (including but not limited to property of any
Landlord Entity) or any injury (including but not limited to death) to any
person occurring in, on or about the Premises or the Building to the extent that
such injury or damage shall be caused by or arise from any actual or alleged
act, neglect, fault, or omission by or of Tenant, its agents, servants,
employees, invitees, or visitors to meet any standards imposed by any duty with
respect to the injury or damage; (b) the conduct or management of any work or
thing whatsoever done by the Tenant in or about the Premises or from
transactions of the Tenant concerning the Premises; (c) Tenant’s failure to
comply with any and all governmental laws, ordinances and regulations applicable
to the condition or use of the Premises or its occupancy; or (d) any breach or
default on the part of Tenant in the performance of any covenant or agreement on
the part of the Tenant to be performed pursuant to this Lease. The provisions of
this Article shall survive the termination of this Lease with respect to any
claims or liability accruing prior to such termination.

 

11. INSURANCE.

 

11.1 Tenant shall keep in force throughout the Term: (a) a Commercial General
Liability insurance policy or policies to protect the Landlord Entities against
any liability to the public or to any invitee of Tenant or a Landlord Entity
incidental to the use of or resulting from any accident occurring in or upon the
Premises with a limit of not less than $1,000,000.00 per occurrence and not less
than $2,000,000.00 in the annual aggregate, or such larger amount as Landlord
may prudently require from time to time, covering bodily injury and property
damage liability and $1,000,000 products/completed operations aggregate; (b)
Business Auto Liability covering owned, non-owned and hired vehicles with a
limit of not less than $1,000,000 per accident; (c) insurance protecting against
liability under Worker’s Compensation Laws with limits at least as required by
statute; (d) Employers Liability with limits of $500,000 each accident, $500,000
disease policy limit, $500,000 disease—each employee; (e) All Risk or Special
Form coverage protecting Tenant against loss of or damage to Tenant’s
alterations, additions, improvements, carpeting, floor coverings, panelings,
decorations, fixtures, inventory and other business personal property situated
in or about the Premises to the full replacement value of the property so
insured; and, (f) Business Interruption Insurance with limit of liability
representing loss of at least approximately six months of income.

 

11.2 Each of the aforesaid policies shall (a) be provided at Tenant’s expense;
(b) name the Landlord Entities as additional insureds; (c) be issued by an
insurance company with a minimum Best’s rating of “A:VII” during the Term; and
(d) provide that said insurance shall not be canceled unless thirty (30) days
prior written notice (ten days for non-payment of premium) shall have been given
to Landlord; and said policy or policies or certificates thereof shall be
delivered to Landlord by Tenant upon the Commencement Date and at least thirty
(30) days prior to each renewal of said insurance.

 

 

6



--------------------------------------------------------------------------------

11.3 Whenever Tenant shall undertake any alterations, additions or improvements
in, to or about the Premises (“Work”) the aforesaid insurance protection must
extend to and include injuries to persons and damage to property arising in
connection with such Work, without limitation including liability under any
applicable structural work act, and such other insurance as Landlord shall
require; and the policies of or certificates evidencing such insurance must be
delivered to Landlord prior to the commencement of any such Work.

 

11.4 Self-insurance is permitted as to the policies described in paragraph 11.1,
clauses (e) and (f), to the extent permitted by law. Coverage through
self-insurance means that Tenant would be responsible for any amount it elects
to self-insure as though it were the insurer under the applicable policy
specified above. This paragraph 11.4 is personal to the Tenant, POST BUCKLEY
SCHUH & JERNIGAN, INC., and shall not apply to any assignee of said Tenant’s
interest in this Lease nor to any subtenant.

 

12. WAIVER OF SUBROGATION. So long as their respective insurers so permit,
Tenant and Landlord hereby mutually waive their respective rights of recovery
against each other for any loss insured by fire, extended coverage, All Risks or
other insurance now or hereafter existing for the benefit of the respective
party but only to the extent of the net insurance proceeds payable under such
policies. Each party shall obtain any special endorsements required by their
insurer to evidence compliance with the aforementioned waiver.

 

13. SERVICES AND UTILITIES.

 

13.1 Provided Tenant shall not be in default under this Lease, and subject to
the other provisions of this Lease, Landlord agrees to furnish to the Premises
during ordinary business hours on generally recognized business days (but
exclusive in any event of Sundays and legal holidays), the following services
and utilities subject to the rules and regulations of the Building prescribed
from time to time: (a) water suitable for normal office use of the Premises; (b)
heat and air conditioning required in Landlord’s judgment for the use and
occupation of the Premises; (c) cleaning and janitorial service; (d) elevator
service by nonattended automatic elevators; (e) such window washing as may from
time to time in Landlord’s judgment be reasonably required; (f) equipment to
bring to Tenant’s meter, electricity for lighting, convenience outlets and other
normal office use; and (g) electricity for lighting, convenience outlets and
normal office equipment. To the extent that Tenant is not billed directly by a
public utility, Tenant shall pay, upon demand, as additional rent, for all
electricity used by Tenant in the Premises. The charge shall be at the rates
charged for such services by the local public utility. Landlord shall not be
liable for, and Tenant shall not be entitled to, any abatement or reduction of
rental by reason of Landlord’s failure to furnish any of the foregoing, unless
such failure shall persist for an unreasonable time after written notice of such
failure is given to Landlord by Tenant and provided further that Landlord shall
not be liable when such failure is caused by accident, breakage, repairs, labor
disputes of any character, energy usage restrictions or by any other cause,
similar or dissimilar, beyond the reasonable control of Landlord. Landlord shall
use reasonable efforts to remedy any interruption in the furnishing of services
and utilities.

 

13.2 Should Tenant require any additional work or service, as described above,
including services furnished outside ordinary business hours specified above,
Landlord may, on terms to be agreed, upon reasonable advance notice by Tenant,
furnish such additional service and Tenant agrees to pay Landlord such charges
as may be agreed upon, including any tax imposed thereon, but in no event at a
charge less than Landlord’s actual cost plus overhead for such additional
service and, where appropriate, a reasonable allowance for depreciation of any
systems being used to provide such service. The current charge for after-hours
HVAC is $45.00 per hour, subject to change at any time.

 

13.3 Wherever heat-generating machines or equipment are used by Tenant in the
Premises which affect the temperature otherwise maintained by the air
conditioning system, Landlord reserves the right to install supplementary air
conditioning units in or for the benefit of the Premises and the cost thereof,
including the cost of installation and the cost of operations and maintenance,
shall be paid by Tenant to Landlord upon demand as such additional rent.

 

13.4 Tenant will not, without the written consent of Landlord, use any apparatus
or device in the Premises, including but not limited to, electronic data
processing machines and machines using current in excess of 200 watts or 110
volts, which will in any way increase the amount of electricity or water usually
furnished or supplied for use of the Premises for normal office use, nor connect
with electric current, except through existing electrical outlets in the
Premises, or water pipes, any apparatus or device for the purposes of using
electrical current or water. If Tenant shall require water or electric current
in excess of that usually furnished or supplied for use of the Premises as
normal office use, Tenant shall procure the prior written consent of Landlord
for the use thereof, which Landlord may refuse, and if Landlord does consent,
Landlord may cause a water meter or electric current meter to be installed so as
to measure the amount of such excess water and electric current. The cost of any
such meters shall be paid for by Tenant. Tenant agrees to pay as additional rent
to Landlord promptly upon demand therefor, the cost of all such excess water and
electric current consumed (as shown by said meters, if any, or, if none, as
reasonably estimated by Landlord) at the rates charged for such services by the
local public utility or agency, as the case may be, furnishing the same, plus
any additional expense incurred in keeping account of the water and electric
current so consumed.

 

7



--------------------------------------------------------------------------------

14. HOLDING OVER. Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or part of them after termination of this Lease by
lapse of time or otherwise at the rate (“Holdover Rate”) which shall be 150%
(increasing to 200%, if holding over continues for more than ninety (90) days)
of the greater of: (a) the amount of the Annual Rent for the last period prior
to the date of such termination plus all Rent Adjustments under Article 4; and,
(b) the then market rental value of the Premises as determined by Landlord
assuming a new lease of the Premises of the then usual duration and other terms,
in either case prorated on a daily basis, and also pay all damages sustained by
Landlord by reason of such retention. If Landlord gives notice to Tenant of
Landlord’s election to that effect, such holding over shall constitute renewal
of this Lease for a period from month to month at the Holdover Rate, but if the
Landlord does not so elect, no such renewal shall result notwithstanding
acceptance by Landlord of any sums due hereunder after such termination; and
instead, a tenancy at sufferance at the Holdover Rate shall be deemed to have
been created. In any event, no provision of this Article 14 shall be deemed to
waive Landlord’s right of reentry or any other right under this Lease or at law.

 

15. SUBORDINATION. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, this Lease
shall be subject and subordinate at all times to ground or underlying leases and
to the lien of any mortgages or deeds of trust now or hereafter placed on,
against or affecting the Building, Landlord’s interest or estate in the
Building, or any ground or underlying lease; provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant’s interest in this Lease be superior to any such
instrument, then, by notice to Tenant, this Lease shall be deemed superior,
whether this Lease was executed before or after said instrument. Notwithstanding
the foregoing, Tenant covenants and agrees to execute and deliver upon demand
such further instruments evidencing such subordination or superiority of this
Lease as may be required by Landlord.

 

16. RULES AND REGULATIONS. Tenant shall faithfully observe and comply with all
the rules and regulations as set forth in Exhibit C to this Lease and all
reasonable modifications of and additions to them from time to time put into
effect by Landlord. Landlord shall not be responsible to Tenant for the
non-performance by any other tenant or occupant of the Building of any such
rules and regulations.

 

17. REENTRY BY LANDLORD.

 

17.1 Landlord reserves and shall at all times have the right to re-enter the
Premises to inspect the same, to supply janitor service and any other service to
be provided by Landlord to Tenant under this Lease, to show said Premises to
prospective purchasers, mortgagees or tenants, and to alter, improve or repair
the Premises and any portion of the Building, without abatement of rent, and may
for that purpose erect, use and maintain scaffolding, pipes, conduits and other
necessary structures and open any wall, ceiling or floor in and through the
Building and Premises where reasonably required by the character of the work to
be performed, provided entrance to the Premises shall not be blocked thereby,
and further provided that the business of Tenant shall not be interfered with
unreasonably.

 

17.2 Landlord shall have the right at any time to change the arrangement and/or
locations of entrances, or passageways, doors and doorways, and corridors,
windows, elevators, stairs, toilets or other public parts of the Building and to
change the name, number or designation by which the Building is commonly known.
In the event that Landlord damages any portion of any wall or wall covering,
ceiling, or floor or floor covering within the Premises, Landlord shall repair
or replace the damaged portion to match the original as nearly as commercially
reasonable but shall not be required to repair or replace more than the portion
actually damaged.

 

17.3 Tenant hereby waives any claim for damages for any injury or inconvenience
to or interference with Tenant’s business, any loss of occupancy or quiet
enjoyment of the Premises, and any other loss occasioned by any action of
Landlord authorized by this Article 17. Tenant agrees to reimburse Landlord, on
demand, as additional rent, for any expenses which Landlord may incur in thus
effecting compliance with Tenant’s obligations under this Lease.

 

17.4 For each of the aforesaid purposes, Landlord shall at all times have and
retain a key with which to unlock all of the doors in the Premises, excluding
Tenant’s vaults and safes or special security areas (designated in advance), and
Landlord shall have the right to use any and all means which Landlord may deem
proper to open said doors in an emergency to obtain entry to any portion of the
Premises. As to any portion to which access cannot be had by means of a key or
keys in Landlord’s possession, Landlord is authorized to gain access by such
means as Landlord shall elect and the cost of repairing any damage occurring in
doing so shall be borne by Tenant and paid to Landlord as additional rent upon
demand.

 

18. DEFAULT.

 

18.1 Except as otherwise provided in Article 20, the following events shall be
deemed to be Events of Default under this Lease:

 

8



--------------------------------------------------------------------------------

18.1.1 Tenant shall fail to pay when due any sum of money becoming due to be
paid to Landlord under this Lease, whether such sum be any installment of the
rent reserved by this Lease, any other amount treated as additional rent under
this Lease, or any other payment or reimbursement to Landlord required by this
Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of five days after written notice that such
payment was not made when due, but if any such notice shall be given, for the
twelve month period commencing with the date of such notice, the failure to pay
within five days after due any additional sum of money becoming due to be paid
to Landlord under this Lease during such period shall be an Event of Default,
without notice.

 

18.1.2 Tenant shall fail to comply with any term, provision or covenant of this
Lease which is not provided for in another Section of this Article and shall not
cure such failure within twenty (20) days (forthwith, if the failure involves a
hazardous condition) after written notice of such failure to Tenant.

 

18.1.3 Tenant shall fail to vacate the Premises immediately upon termination of
this Lease, by lapse of time or otherwise, or upon termination of Tenant’s right
to possession only.

 

18.1.4 Tenant shall become insolvent, admit in writing its inability to pay its
debts generally as they become due, file a petition in bankruptcy or a petition
to take advantage of any insolvency statute, make an assignment for the benefit
of creditors, make a transfer in fraud of creditors, apply for or consent to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or file a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws, as now in effect or hereafter amended, or any
other applicable law or statute of the United States or any state thereof.

 

18.1.5 A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of
the whole or any substantial part of its property, without the consent of
Tenant, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within thirty (30) days from
the date of entry thereof.

 

19. REMEDIES.

 

19.1 Except as otherwise provided in Article 20, upon the occurrence of any of
the Events of Default described or referred to in Article 18, Landlord shall
have the option to pursue any one or more of the following remedies without any
notice or demand whatsoever, concurrently or consecutively and not
alternatively:

 

19.1.1 Landlord may, at its election, terminate this Lease or terminate Tenant’s
right to possession only, without terminating the Lease.

 

19.1.2 Upon any termination of this Lease, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess Landlord of the Premises as of
Landlord’s former estate and to expel or remove Tenant and any others who may be
occupying or be within the Premises and to remove Tenant’s signs and other
evidence of tenancy and all other property of Tenant therefrom without being
deemed in any manner guilty of trespass, eviction or forcible entry or detainer,
and without incurring any liability for any damage resulting therefrom, Tenant
waiving any right to claim damages for such re-entry and expulsion, and without
relinquishing Landlord’s right to rent or any other right given to Landlord
under this Lease or by operation of law.

 

19.1.3 Upon any termination of this Lease, whether by lapse of time or
otherwise, Landlord shall be entitled to recover as damages, all rent, including
any amounts treated as additional rent under this Lease, and other sums due and
payable by Tenant on the date of termination, plus as liquidated damages and not
as a penalty, an amount equal to the sum of: (a) an amount equal to the then
present value of the rent reserved in this Lease for the residue of the stated
Term of this Lease including any amounts treated as additional rent under this
Lease and all other sums provided in this Lease to be paid by Tenant, minus the
fair rental value of the Premises for such residue; (b) the value of the time
and expense necessary to obtain a replacement tenant or tenants, and the
estimated expenses described in Section 19.1.4 relating to recovery of the
Premises, preparation for reletting and for reletting itself; and (c) the cost
of performing any other covenants which would have otherwise been performed by
Tenant.

 

19.1.4 Upon any termination of Tenant’s right to possession only without
termination of the Lease:

 

19.1.4.1 Neither such termination of Tenant’s right to possession nor Landlord’s
taking and holding possession thereof as provided in Section 19.1.2 shall
terminate the Lease or release Tenant, in whole or

 

9



--------------------------------------------------------------------------------

in part, from any obligation, including Tenant’s obligation to pay the rent,
including any amounts treated as additional rent, under this Lease for the full
Team, and if Landlord so elects Tenant shall pay forthwith to Landlord the sum
equal to the entire amount of the rent, including any amounts treated as
additional rent under this Lease, for the remainder of the Term plus any other
sums provided in this Lease to be paid by Tenant for the remainder of the Term.

 

19.1.4.2 Landlord may, but need not, relet the Premises or any part thereof for
such rent and upon such terms as Landlord, in its sole discretion, shall
determine (including the right to relet the premises for a greater or lesser
term than that remaining under this Lease, the right to relet the Premises as a
part of a larger area, and the right to change the character or use made of the
Premises). In connection with or in preparation for any reletting, Landlord may,
but shall not be required to, make repairs, alterations and additions in or to
the Premises and redecorate the same to the extent Landlord deems necessary or
desirable, and Tenant shall, upon demand, pay the cost thereof, together with
Landlord’s expenses of reletting, including, without limitation, any commission
incurred by Landlord. If Landlord decides to relet the Premises or a duty to
relet is imposed upon Landlord by law, Landlord and Tenant agree that
nevertheless Landlord shall at most be required to use only the same efforts
Landlord then uses to lease premises in the Building generally and that in any
case that Landlord shall not be required to give any preference or priority to
the showing or leasing of the Premises over any other space that Landlord may be
leasing or have available and may place a suitable prospective tenant in any
such other space regardless of when such other space becomes available. Landlord
shall not be required to observe any instruction given by Tenant about any
reletting or accept any tenant offered by Tenant unless such offered tenant has
a credit-worthiness acceptable to Landlord and leases the entire Premises upon
terms and conditions including a rate of rent (after giving effect to all
expenditures by Landlord for tenant improvements, broker’s commissions and other
leasing costs) all no less favorable to Landlord than as called for in this
Lease, nor shall Landlord be required to make or permit any assignment or
sublease for more than the current term or which Landlord would not be required
to permit under the provisions of Article 9.

 

19.1.4.3 Until such time as Landlord shall elect to terminate the Lease and
shall thereupon be entitled to recover the amounts specified in such case in
Section 19.1.3, Tenant shall pay to Landlord upon demand the full amount of all
rent, including any amounts treated as additional rent under this Lease and
other sums reserved in this Lease for the remaining Term, together with the
costs of repairs, alterations, additions, redecorating and Landlord’s expenses
of reletting and the collection of the rent accruing therefrom (including
attorney’s fees and broker’s commissions), as the same shall then be due or
become due from time to time, less only such consideration as Landlord may have
received from any reletting of the Premises; and Tenant agrees that Landlord may
file suits from time to time to recover any sums falling due under this Article
19 as they become due. Any proceeds of reletting by Landlord in excess of the
amount then owed by Tenant to Landlord from time to time shall be credited
against Tenant’s future obligations under this Lease but shall not otherwise be
refunded to Tenant or inure to Tenant’s benefit.

 

19.2 Landlord may, at Landlord’s option, enter into and upon the Premises if
Landlord determines in its sole discretion that Tenant is not acting within a
commercially reasonable time to maintain, repair or replace anything for which
Tenant is responsible under this Lease and correct the same, without being
deemed in any manner guilty of trespass, eviction or forcible entry and detainer
and without incurring any liability for any damage or interruption of Tenant’s
business resulting therefrom. If Tenant shall have vacated the Premises,
Landlord may at Landlord’s option re-enter the Premises at any time during the
last six months of the then current Term of this Lease and make any and all such
changes, alterations, revisions, additions and tenant and other improvements in
or about the Premises as Landlord shall elect, all without any abatement of any
of the rent otherwise to be paid by Tenant under this Lease.

 

19.3 In case it should be necessary or proper for Landlord to bring any action
under this Lease or to consult, or place this Lease or any amount payable by
Tenant hereunder, with an attorney concerning or for the enforcement of any of
landlord’s rights hereunder, then Tenant in each and every case shall pay
Landlord its attorneys’ fees in the amount of fifteen percent (15%) of all sums
due and owing by Tenant. Tenant expressly waives any right to: (a) trial by
jury; and (b) service of any notice required by any present or future law or
ordinance applicable to landlords or tenants but not required by the terms of
this Lease.

 

19.4 Pursuit of any of the foregoing remedies shall not preclude pursuit of any
of the other remedies provided in this Lease or any other remedies provided by
law (all such remedies being cumulative), nor shall pursuit of any remedy
provided in this Lease constitute a forfeiture or waiver of any rent due to
Landlord under this Lease or of any damages accruing to Landlord by reason of
the violation of any of the terms, provisions and covenants contained in this
Lease. Tenant’s obligation for the payment of rent under this Lease shall
continue notwithstanding Landlord’s recovery of possession of the Premises
through dispossessory, eviction, or other method of terminating Tenant’s right
to possession of the Premises, and Tenant shall continue to be fully liable for
all rent falling due after such dispossessory or eviction.

 

19.5 No act or thing done by Landlord or its agents during the Term shall be
deemed a termination of this Lease or an acceptance of the surrender of the
Premises, and no agreement to terminate this Lease or accept a

 

10



--------------------------------------------------------------------------------

surrender of said Premises shall be valid, unless in writing signed by Landlord.
No waiver by Landlord of any violation or breach of any of the terms, provisions
and covenants contained in this Lease shall be deemed or construed to constitute
a waiver of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease. Landlord’s acceptance of the payment of
rental or other payments after the occurrence of an Event of Default shall not
be construed as a waiver of such Default, unless Landlord so notifies Tenant in
writing. Forbearance by Landlord in enforcing one or more of the remedies
provided in this Lease upon an Event of Default shall not be deemed or construed
to constitute a waiver of such Default or of Landlord’s right to enforce any
such remedies with respect to such Default or any subsequent Default.

 

19.6 Intentionally deleted.

 

19.7 Any and all property which may be removed from the Premises by Landlord
pursuant to the authority of this Lease or of law, to which Tenant is or may be
entitled, may be handled, removed and/or stored, as the case may be, by or at
the direction of Landlord but at the risk, cost and expense of Tenant, and
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in Landlord’s possession or under Landlord’s
control. Any such property of Tenant not retaken by Tenant from storage within
thirty (30) days after removal from the Premises shall, at Landlord’s option, be
deemed conveyed by Tenant to Landlord under this Lease as by a bill of sale
without further payment or credit by Landlord to Tenant.

 

20. TENANT’S BANKRUPTCY OR INSOLVENCY.

 

20.1 If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):

 

20.1.1 Tenant, Tenant as debtor-in-possession, and any trustee or receiver of
Tenant’s assets (each a “Tenant’s Representative”) shall have no greater right
to assume or assign this Lease or any interest in this Lease, or to sublease any
of the Premises than accorded to Tenant in Article 9, except to the extent
Landlord shall be required to permit such assumption, assignment or sublease by
the provisions of such Debtor’s Law. Without limitation of the generality of the
foregoing, any right of any Tenant’s Representative to assume or assign this
Lease or to sublease any of the Premises shall be subject to the conditions
that:

 

20.1.1.1 Such Debtor’s Law shall provide to Tenant’s Representative a right of
assumption of this Lease which Tenant’s Representative shall have timely
exercised and Tenant’s Representative shall have fully cured any default of
Tenant under this Lease.

 

20.1.1.2 Tenant’s Representative or the proposed assignee, as the case shall be,
shall have deposited with Landlord as security for the timely payment of rent an
amount equal to the larger of: (a) three months’ rent and other monetary charges
accruing under this Lease; and (b) any sum specified in Article 5; and shall
have provided Landlord with adequate other assurance of the future performance
of the obligations of the Tenant under this Lease. Without limitation, such
assurances shall include, at least, in the case of assumption of this Lease,
demonstration to the satisfaction of the Landlord that Tenant’s Representative
has and will continue to have sufficient unencumbered assets after the payment
of all secured obligations and administrative expenses to assure Landlord that
Tenant’s Representative will have sufficient funds to fulfill the obligations of
Tenant under this Lease; and, in the case of assignment, submission of current
financial statements of the proposed assignee, audited by an independent
certified public accountant reasonably acceptable to Landlord and showing a net
worth and working capital in amounts determined by Landlord to be sufficient to
assure the future performance by such assignee of all of the Tenant’s
obligations under this Lease.

 

20.1.1.3 The assumption or any contemplated assignment of this Lease or
subleasing any part of the Premises, as shall be the case, will not breach any
provision in any other lease, mortgage, financing agreement or other agreement
by which Landlord is bound.

 

20.1.1.4 Landlord shall have, or would have had absent the Debtor’s Law, no
right under Article 9 to refuse consent to the proposed assignment or sublease
by reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned.

 

21. QUIET ENJOYMENT. Landlord represents and warrants that it has full right and
authority to enter into this Lease and that Tenant, while paying the rental and
performing its other covenants and agreements contained in this Lease, shall
peaceably and quietly have, hold and enjoy the Premises for the Term without
hindrance or molestation from Landlord subject to the terms and provisions of
this Lease. Landlord shall not be liable for any interference or disturbance by
other tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.

 

11



--------------------------------------------------------------------------------

22. DAMAGE BY FIRE, ETC.

 

22.1 In the event the Premises or the Building are damaged by fire or other
cause and in Landlord’s reasonable estimation such damage can be materially
restored within ninety (90) days, Landlord shall forthwith repair the same and
this Lease shall remain in full force and effect, except that Tenant shall be
entitled to a proportionate abatement in rent from the date of such damage. Such
abatement of rent shall be made pro rata in accordance with the extent to which
the damage and the making of such repairs shall interfere with the use and
occupancy by Tenant of the Premises from time to time. Within forty-five (45)
days from the date of such damage, Landlord shall notify Tenant, in writing, of
Landlord’s reasonable estimation of the length of time within which material
restoration can be made, and Landlord’s determination shall be binding on
Tenant. For purposes of this Lease, the Building or Premises shall be deemed
“materially restored” if they are in such condition as would not prevent or
materially interfere with Tenant’s use of the Premises for the purpose for which
it was being used immediately before such damage.

 

22.2 If such repairs cannot, in Landlord’s reasonable estimation, be made within
ninety (90) days, Landlord and Tenant shall each have the option of giving the
other, at any time within sixty (60) days after such damage, notice terminating
this Lease as of the date of such damage. In the event of the giving of such
notice, this Lease shall expire and all interest of the Tenant in the Premises
shall terminate as of the date of such damage as if such date had been
originally fixed in this Lease for the expiration of the Term. In the event that
neither Landlord nor Tenant exercises its option to terminate this Lease, then
Landlord shall repair or restore such damage, this Lease continuing in full
force and effect, and the rent hereunder shall be proportionately abated as
provided in Section 22.1.

 

22.3 Landlord shall not be required to repair or replace any damage or loss by
or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises or belonging to Tenant. Any
insurance which may be carried by Landlord or Tenant against loss or damage to
the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.

 

22.4 In the event that Landlord should fail to complete such repairs and
material restoration within sixty (60) days after the date estimated by Landlord
therefor as extended by this Section 22.4, Tenant may at its option and as its
sole remedy terminate this Lease by delivering written notice to Landlord,
within fifteen (15) days after the expiration of said period of time, whereupon
the Lease shall end on the date of such notice or such later date fixed in such
notice as if the date of such notice was the date originally fixed in this Lease
for the expiration of the Term; provided, however, that if construction is
delayed because of changes, deletions or additions in construction requested by
Tenant, strikes, lockouts, casualties, Acts of God, war, material or labor
shortages, government regulation or control or other causes beyond the
reasonable control of Landlord, the period for restoration, repair or rebuilding
shall be extended for the amount of time Landlord is so delayed.

 

22.5 Notwithstanding anything to the contrary contained in this Article: (a)
Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or any extension thereof, but if Landlord determines not to repair such
damages Landlord shall notify Tenant and if such damages shall render any
material portion of the Premises untenantable Tenant shall have the right to
terminate this Lease by notice to Landlord within fifteen (15) days after
receipt of Landlord’s notice; and (b) in the event the holder of any
indebtedness secured by a mortgage or deed of trust covering the Premises or
Building requires that any insurance proceeds be applied to such indebtedness,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) days after such requirement
is made by any such holder, whereupon this Lease shall end on the date of such
damage as if the date of such damage were the date originally fixed in this
Lease for the expiration of the Term.

 

22.6 In the event of any damage or destruction to the Building or Premises by
any peril covered by the provisions of this Article 22, it shall be Tenant’s
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost and expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Building or Premises as Landlord shall request.

 

23. EMINENT DOMAIN. If all or any substantial part of the Premises shall be
taken or appropriated by any public or quasi-public authority under the power of
eminent domain, or conveyance in lieu of such appropriation, either party to
this Lease shall have the right, at its option, of giving the other, at any time
within thirty (30) days after such taking, notice terminating this Lease, except
that Tenant may only terminate this Lease by reason of taking or appropriation,
if such taking or appropriation shall be so substantial as to materially
interfere with Tenant’s use and occupancy of the Premises. If neither party to
this Lease shall so elect to terminate this Lease, the rental thereafter to be
paid shall be adjusted on a fair and equitable basis under the circumstances. In
addition to the rights of Landlord above, if any substantial part of the
Building shall be taken or appropriated by any public or quasi-public authority
under the power of eminent domain or conveyance in lieu thereof, and regardless
of whether the Premises or any part thereof are so taken or appropriated,
Landlord shall have the right, at its sole option, to

 

12



--------------------------------------------------------------------------------

terminate this Lease. Landlord shall be entitled to any and all income, rent,
award, or any interest whatsoever in or upon any such sum, which may be paid or
made in connection with any such public or quasi-public use or purpose, and
Tenant hereby assigns to Landlord any interest it may have in or claim to all or
any part of such sums, other than any separate award which may be made with
respect to Tenant’s trade fixtures and moving expenses; Tenant shall make no
claim for the value of any unexpired Term.

 

24. SALE BY LANDLORD. In event of a sale or conveyance by Landlord of the
Building, the same shall operate to release Landlord from any future liability
upon any of the covenants or conditions, expressed or implied, contained in this
Lease in favor of Tenant, and in such event Tenant agrees to look solely to the
responsibility of the successor in interest of Landlord in and to this Lease.
Except as set forth in this Article 24, this Lease shall not be affected by any
such sale and Tenant agrees to attorn to the purchaser or assignee. If any
security has been given by Tenant to secure the faithful performance of any of
the covenants of this Lease, Landlord may transfer or deliver said security, as
such, to Landlord’s successor in interest and thereupon Landlord shall be
discharged from any further liability with regard to said security.

 

25. ESTOPPEL CERTIFICATES. Within ten (10) days following any written request
which Landlord may make from time to time, Tenant shall execute and deliver to
Landlord or mortgagee or prospective mortgagee a sworn statement certifying: (a)
the date of commencement of this Lease; (b) the fact that this Lease is
unmodified and in full force and effect (or, if there have been modifications to
this Lease, that this lease is in full force and effect, as modified, and
stating the date and nature of such modifications); (c) the date to which the
rent and other sums payable under this Lease have been paid; (d) the fact that
there are no current defaults under this Lease by either Landlord or Tenant
except as specified in Tenant’s statement; and (e) such other matters as may be
requested by Landlord. Landlord and Tenant intend that any statement delivered
pursuant to this Article 25 may be relied upon by any mortgagee, beneficiary or
purchaser and Tenant shall be liable for all loss, cost or expense resulting
from the failure of any sale or funding of any loan caused by any material
misstatement contained in such estoppel certificate. Tenant irrevocably agrees
that if Tenant fails to execute and deliver such certificate within such ten
(10) day period Landlord or Landlord’s beneficiary or agent may execute and
deliver such certificate on Tenant’s behalf, and that such certificate shall be
fully binding on Tenant.

 

26. SURRENDER OF PREMISES.

 

26.1 Within seven (7) days after the last day of the Term, Landlord shall
arrange a joint inspection of the Premises. If any damage is found beyond
ordinary wear and tear, such damage shall be repaired at Tenant’s sole cost and
expense. In the event of Tenant’s failure to participate in such joint
inspection despite Landlord’s request, Landlord’s inspection at or after
Tenant’s vacating the Premises shall be conclusively deemed correct for purposes
of determining Tenant’s responsibility for repairs and restoration.

 

26.2 At the end of the Term or any renewal of the Term or other sooner
termination of this Lease, Tenant will peaceably deliver up to Landlord
possession of the Premises, together with all improvements or additions upon or
belonging to the same, by whomsoever made, in the same conditions received or
first installed, broom clean and free of all debris, excepting only ordinary
wear and tear and damage by fire or other casualty. Tenant may, and at
Landlord’s request shall, at Tenant’s sole cost, remove upon termination of this
Lease, any and all furniture, furnishings, movable partitions of less than full
height from floor to ceiling, trade fixtures and other property installed by
Tenant, title to which shall not be in or pass automatically to Landlord upon
such termination, repairing all damage caused by such removal. Property not so
removed shall, unless requested to be removed, be deemed abandoned by the Tenant
and title to the same shall thereupon pass to Landlord under this Lease as by a
bill of sale. All other alterations, additions and improvements in, on or to the
Premises shall be dealt with and disposed of as provided in Article 6 hereof.

 

26.3 All obligations of Tenant under this Lease not fully performed as of the
expiration or earlier termination of the Term shall survive the expiration or
earlier termination of the Term. In the event that Tenant’s failure to perform
prevents Landlord from releasing the Premises, Tenant shall continue to pay rent
pursuant to the provisions of Article 14 until such performance is complete.
Upon the expiration or earlier termination of the Term, Tenant shall pay to
Landlord the amount, as estimated by Landlord, necessary to repair and restore
the Premises as provided in this Lease and/or to discharge Tenant’s obligation
for unpaid amounts due or to become due to Landlord. All such amounts shall be
used and held by Landlord for payment of such obligations of Tenant, with Tenant
being liable for any additional costs upon demand by Landlord, or with any
excess to be returned to Tenant after all such obligations have been determined
and satisfied. Any otherwise unused Security Deposit shall be credited against
the amount payable by Tenant under this Lease.

 

27. NOTICES. Any notice or document required or permitted to be delivered under
this Lease shall be addressed to the intended recipient, shall be transmitted
personally, by fully prepaid registered or certified United States Mail return
receipt requested, or by reputable independent contract delivery service
furnishing a written record of attempted or actual delivery, and shall be deemed
to be delivered when tendered for delivery to the addressee at its address set
forth on the Reference Page, or at such other address as it has then last
specified by written notice delivered in accordance with this Article 27, or if
to Tenant at either its aforesaid address or its last known registered office or
home of a general partner or individual owner, whether or not actually accepted
or received by the addressee.

 

13



--------------------------------------------------------------------------------

28. TAXES PAYABLE BY TENANT. In addition to rent and other charges to be paid by
Tenant under this Lease, Tenant shall reimburse to Landlord, upon demand, any
and all taxes payable by Landlord (other than net income taxes) whether or not
now customary or within the contemplation of the parties to this Lease: (a)
upon, allocable to, or measured by or on the gross or net rent payable under
this Lease, including without limitation any gross income tax or excise tax
levied by the State, any political subdivision thereof, or the Federal
Government with respect to the receipt of such rent; (b) upon or with respect to
the possession, leasing, operation, management, maintenance, alteration, repair,
use or occupancy of the Premises or any portion thereof, including any sales,
use or service tax imposed as a result thereof; (c) upon or measured by the
Tenant’s gross receipts or payroll or the value of Tenant’s equipment,
furniture, fixtures and other personal property of Tenant or leasehold
improvements, alterations or additions located in the Premises; or (d) upon this
transaction or any document to which Tenant is a party creating or transferring
any interest of Tenant in this Lease or the Premises. In addition to the
foregoing, Tenant agrees to pay, before delinquency, any and all taxes levied or
assessed against Tenant and which become payable during the term hereof upon
Tenant’s equipment, furniture, fixtures and other personal property of Tenant
located in the Premises.

 

29. RELOCATION OF TENANT. Intentionally deleted.

 

30. DEFINED TERMS AND HEADINGS. The Article headings shown in this Lease are for
convenience of reference and shall in no way define, increase, limit or describe
the scope or intent of any provision of this Lease. Any indemnification or
insurance of Landlord shall apply to and inure to the benefit of all the
following “Landlord Entities”, being Landlord, Landlord’s investment manager,
and the trustees, boards of directors, officers, general partners,
beneficiaries, stockholders, employees and agents of each of them. Any option
granted to Landlord shall also include or be exercisable by Landlord’s trustee,
beneficiary, agents and employees, as the case may be. In any case where this
Lease is signed by more than one person, the obligations under this Lease shall
be joint and several. The terms “Tenant” and “Landlord” or any pronoun used in
place thereof shall indicate and include the masculine or feminine, the singular
or plural number, individuals, firms or corporations, and their and each of
their respective successors, executors, administrators and permitted assigns,
according to the context hereof. The term “rentable area” shall mean the
rentable area of the Premises or the Building as calculated by the Landlord on
the basis of the plans and specifications of the Building including a
proportionate share of any common areas. Tenant hereby accepts and agrees to be
bound by the figures for the rentable space footage of the Premises and Tenant’s
Proportionate Share shown on the Reference Page.

 

31. TENANT’S AUTHORITY. If Tenant signs as a corporation each of the persons
executing this Lease on behalf of Tenant represents and warrants that Tenant has
been and is qualified to do business in the state in which the Building is
located, that the corporation has full right and authority to enter into this
Lease, and that all persons signing on behalf of the corporation were authorized
to do so by appropriate corporate actions. If Tenant signs as a partnership,
trust or other legal entity, each of the persons executing this Lease on behalf
of Tenant represents and warrants that Tenant has complied with all applicable
laws, rules and governmental regulations relative to its right to do business in
the state and that such entity on behalf of the Tenant was authorized to do so
by any and all appropriate partnership, trust or other actions.

 

32. COMMISSIONS. Each of the parties represents and warrants to the other that
it has not dealt with any broker or finder in connection with this Lease, except
as described on the Reference Page.

 

33. TIME AND APPLICABLE LAW. Time is of the essence of this Lease and all of its
provisions. This Lease shall in all respects be governed by the laws of the
state in which the Building is located.

 

34. SUCCESSORS AND ASSIGNS. Subject to the provisions of Article 9, the terms,
covenants and conditions contained in this Lease shall be binding upon and inure
to the benefit of the heirs, successors, executors, administrators and assigns
of the parties to this Lease.

 

35. ENTIRE AGREEMENT. This Lease, together with its exhibits, contains all
agreements of the parties to this Lease and supersedes any previous
negotiations. There have been no representations made by the Landlord or
understandings made between the parties other than those set forth in this Lease
and its exhibits. This Lease may not be modified except by a written instrument
duly executed by the parties to this Lease.

 

36. EXAMINATION NOT OPTION. Submission of this Lease shall not be deemed to be a
reservation of the Premises. Landlord shall not be bound by this Lease until it
has received a copy of this Lease duly executed by Tenant and has delivered to
Tenant a copy of this Lease duly executed by Landlord, and until such delivery
Landlord reserves the right to exhibit and lease the Premises to other
prospective tenants. Notwithstanding anything contained in this Lease to the
contrary, Landlord may withhold delivery of possession of the Premises from
Tenant until such time as Tenant has paid to Landlord any security deposit
required by Article 5, the first month’s rent as set forth in Article 3 and any
sum owed pursuant to this Lease.

 

14



--------------------------------------------------------------------------------

37. RECORDATION. Tenant shall not record or register this Lease or a short form
memorandum hereof without the prior written consent of Landlord, which consent
may be withheld at Landlord’s sole discretion, and then shall pay all charges
and taxes incident such recording or registration.

 

38. RELATIONSHIP. Nothing contained herein shall be deemed or construed by the
parties hereto, nor by any third party, as creating any relationship between the
parties hereto other than the relationship of landlord and tenant; Tenant has
only a usufruct, which is not subject to levy and sale, in the Premises demised
to Tenant under this Lease.

 

39. SIGNAGE. Tenant shall have the right to install, at its sole cost and
expense, reasonable exterior signage on the Building, and also on the Building’s
monument sign. All signage is subject to Landlord’s reasonable approval of
design and location and to compliance with all applicable codes and ordinances.
Tenant shall remove any such signage prior to the Termination Date, and shall
repair any damage caused by such removal. Landlord agrees that it will not grant
another tenant exterior building signage rights, unless that tenant occupies a
minimum 40,000 rentable square feet in the Building. Tenant shall also be
required to immediately remove and repair if Tenant vacates or abandons the
Premises.

 

40. RENEWAL OPTION. Tenant shall, provided the Lease is in full force and effect
and Tenant is not in default under any of the other terms and conditions of the
Lease at the time of notification or commencement, have one (1) option to renew
this Lease for a term five (5) years, for the entire portion (but not less than
the entirety) of the Premises being leased by Tenant as of the date the renewal
term is to commence, on the same terms and conditions set forth in the Lease,
except as modified by the terms, covenants and conditions as set forth below:

 

40.1 If Tenant elects to exercise said option, then Tenant shall provide
Landlord with written notice no earlier than the date which is no later than the
date which is nine (9) months prior to the expiration of the then current term
of this Lease. If Tenant fails to provide such notice, Tenant shall have no
further or additional right to extend or renew the term of the Lease.

 

40.2 Landlord will make available to Tenant, for the renewal term, an
improvement allowance in the amount of $5.00 per rentable square foot. The use
and disbursement of such allowance shall be governed by the terms and conditions
of Exhibit B hereto. If the allowance is not utilized within the first six (6)
months of the renewal term, other than by fault of Landlord, Tenant’s
entitlement to said allowance will be forfeited.

 

40.3 On the commencement date of the renewal term and on each anniversary
thereof during the renewal term, the Annual Rent and Monthly Installment shall
be increased by three percent (3%) over the amounts thereof payable immediately
prior to such increase date, as set forth in the Rent Schedule (Article 42).

 

40.4 This option is not transferable; the parties hereto acknowledge and agree
that they intend that the aforesaid option to renew this Lease shall be
“personal” to Tenant as set forth above and that in no event will any assignee
or sublessee have any rights to exercise the aforesaid option to renew.

 

41. RIGHTS OF FIRST OFFER.

 

41.1 Provided Tenant is not then in default under the terms, covenants and
conditions of the Lease, Tenant shall have the right to lease Suite 100,
consisting of approximately 4,372 rentable square feet as shown on Exhibit D
(the “First Expansion Premises”) at such time as the First Expansion Premises is
vacated by the prior tenant, currently scheduled for September 30, 2003. In such
event, Landlord shall give written notice to Tenant of the availability of the
First Expansion Premises, and Tenant shall have a period of ten (10) days in
which to exercise Tenant’s right to lease the First Expansion Premises pursuant
to the terms and conditions set forth in this Article 41, failing which Landlord
may lease the First Expansion Premises to any third party on whatever basis
Landlord desires, and Tenant shall have no further rights with respect to the
First Expansion Premises.

 

41.2 Provided Tenant is not then in default under the terms, covenants and
conditions of the Lease, Tenant shall have the right to lease Suite 115,
consisting of approximately 6,753 rentable square feet as shown on Exhibit D
(the “Second Expansion Premises”; either one of the First or Second Expansion
Premises is referred to generically below as “Expansion Premises”) at such time
as the Second Expansion Premises is vacated by the prior tenant. The scheduled
expiration date for the current lease of the Second Expansion Premises is April
30, 2004, but the current tenant also has the option to extend that term through
April 30, 2007. In the event that the Second Expansion Premises becomes
available, Landlord shall give written notice to Tenant of the availability of
the Second Expansion Premises, and Tenant shall have a period of ten (10) days
in which to exercise Tenant’s right to lease the Second Expansion Premises
pursuant to the terms and conditions set forth in this Article 41, failing which
Landlord may lease the Second Expansion Premises to any third party on whatever
basis Landlord desires, and Tenant shall have no further rights with respect to
the Second Expansion Premises.

 

15



--------------------------------------------------------------------------------

41.3 If Tenant exercises an expansion option hereunder, effective as of the date
Landlord delivers the Expansion Premises (the “Delivery Date”), the Expansion
Premises shall automatically be included within the Premises and subject to all
the terms and conditions of the Lease, except as follows:

 

41.4 Tenant’s Proportionate Share shall be recalculated, using the total square
footage of the Premises, as increased by the Expansion Premises.

 

41.5 The Expansion Premises shall be leased on an “as is” basis and Landlord
shall have no obligation to improve the Expansion Premises or grant Tenant any
improvement allowance thereon. However, Tenant shall be entitled to a tenant
improvement allowance under the same terms and conditions as were applicable to
the original Premises, except that the amount of the Maximum Tenant Improvement
Allowance shall be prorated to reflect the length of the then-remaining term of
the Lease. For example, if the actual Term is exactly seven years and the
Delivery Date is exactly three years before the Termination Date, the Maximum
Tenant Improvement Allowance for the Expansion Premises would be 3/7 of the
amount provided for in Exhibit B, which in this example would be $4.29 per
rentable square foot.

 

41.6 If requested by Landlord, Tenant shall, prior to the beginning of the term
for the Expansion Premises, execute a written memorandum confirming the
inclusion of the Expansion Premises and the Annual Rent for the Expansion
Premises.

 

41.7 Nothing herein shall preclude Landlord from renewing the lease of the
existing tenant, rather than making the Expansion Premises available to Tenant.

 

42. RENT SCHEDULE.

 

Period

--------------------------------------------------------------------------------

  

Rentable Square

Footage

--------------------------------------------------------------------------------

  

Rent

Per Square Foot

--------------------------------------------------------------------------------

   Annual Rent


--------------------------------------------------------------------------------

  

Monthly Installment

of Rent

--------------------------------------------------------------------------------

Commencement Date of 1st Anniversary of Commencement Date    45,519    $ 18.50
   $ 842,101.50    $ 70,175.13 1st Anniversary to 2nd Anniversary    45,519    $
19.06    $ 867,592.14    $ 72,299.35 2nd Anniversary to 3rd Anniversary   
45,519    $ 19.63    $ 893,537.97    $ 74,461.50 3rd Anniversary to 4th
Anniversary    45,519    $ 20.22    $ 920,394.18    $ 76,699.52 4th Anniversary
to 5th Anniversary    45,519    $ 20.83    $ 948,160.77    $ 79,013.40 5th
Anniversary to 6th Anniversary    45,519    $ 21.45    $ 976,382.55    $
81,365.21 6th Anniversary to Termination Date    45,519    $ 22.09    $
1,005,514.71    $ 83,792.89 1st Year to Renewal Term (if any)    45,519    $
22.75    $ 1,035,680.15    $ 86,306.68 2nd Year of Renewal Term    45,519    $
23.44    $ 1,066,750.56    $ 88,895.88 3rd Year of Renewal Term    45,519    $
24.14    $ 1,098,753.07    $ 91,562.76 4th Year of Renewal Term    45,519    $
24.86    $ 1,131,715.66    $ 94,309.64 5th Year of Renewal Term    45,519    $
25.61    $ 1,165,667.13    $ 97,138.93

 

16



--------------------------------------------------------------------------------

43. LIMITATION OF LANDLORD’S LIABILITY. Redress for any claim against Landlord
under this Lease shall be limited to and enforceable only against and to the
extent of Landlord’s interest in the Building. The obligations of Landlord under
this Lease are not intended to and shall not be personally binding on, nor shall
any resort be had to the private properties of, any of its trustees or board of
directors and officers, as the case may be, its investment manager, the general
partners thereof, or any beneficiaries, stockholders, employees, or agents of
Landlord or the investment manager.

 

LANDLORD:

 

RREEF AMERICA REIT CORP. G, a Maryland corporation

     

TENANT:

 

POST BUCKLEY SCHUH & JERNIGAN, INC., a Florida corporation

By:   RREEF Management Company, a Delaware corporation             By:  

/s/ Faye Z. Phillips

--------------------------------------------------------------------------------

      By:  

/s/ [ILLEGIBLE]

--------------------------------------------------------------------------------

   

Faye Z. Phillips,

Vice President-District Manager

      Title:   SENIOR VICE PRESIDENT Dated:   July 24, 2000       Dated:   July
20, 2000

 

17



--------------------------------------------------------------------------------

ADDENDUM

 

attached to and made a part of Lease bearing the

Lease Reference Date of May 30, 2000 between

RREEF AMERICA REIT CORP. G, as Landlord and

POST BUCKLEY SCHUH & JERNIGAN, INC., as Tenant

 

1. Direct Expenses and Taxes. Landlord shall provide Tenant a statement of
Annual Direct Expenses and Taxes and Tenant’s Proportionate Share for the Base
Year and for all succeeding years during the term of this Agreement, within one
hundred twenty (120) days after the end of each calendar year. Upon receipt of
Landlord’s statement of Annual Direct Expenses and Taxes and payment (under
protest, if Tenant so elects) of any reconciliation amount invoiced with
Landlord’s statement, Tenant may elect to conduct an audit of direct expenses
and taxes at its own expense, and Landlord will provide access to all necessary
books and records for the purpose of completing that audit. All results of such
audit must be kept confidential by Tenant and by its accountants and auditors
performing same. If after audit the parties are unable to agree on the amount of
Direct Expenses, the difference will be resolved through either arbitration or
litigation as the parties may agree. If Tenant fails to request an audit within
sixty (60) days of receipt of Landlord’s statement of operating costs, then
Landlord’s statement shall be considered to have been accepted by Tenant. For
the purpose of calculating Tenant’s Proportionate Share, Direct Expenses shall
not include sales or marketing expenses. If a management or administrative fee
is included in Direct Expenses and that fee is based on a percentage of gross
receipts, Direct Expenses or otherwise, then that percentage shall not increase
by more than 5% per year.

 

2. Vacation. So long as Tenant pays rent, maintains the Leased Premises in good
condition and is not otherwise in default under the provisions of this Lease,
Tenant’s vacation of the Premises or failure to conduct business at the leased
premises shall not be considered an event of default.

 

3. Estoppel and Documents. In furnishing estoppel certificates or other
documents that may be required in connection with this Lease Agreement, Tenant
shall not be obligated to include any statement which it considers to be untrue
or inaccurate, or to include any provision which modifies its rights under this
Lease Agreement.

 

4. Legal Rights. Neither party waives any of its notice periods provided by law
in connection with this Lease Agreement, and no provision of this Agreement
shall be interpreted as a waiver of such rights. No power of attorney or
attorney-in-fact status is granted to either party in connection with this
Lease.

 

5. Litigation. In the event that either party is required to utilize litigation
to enforce the provisions of this Lease, the prevailing party shall be entitled
to recover all costs, expenses and reasonable attorneys’ fees incurred in
connection with such litigation.

 

6. Equipment. Tenant will utilize a typical PC network, telecom/datacom
equipment, refrigerator, microwave and vending machines. None of this equipment
will be considered excessive, nor will any of this equipment result in an
additional charge for electricity or other utilities. Tenant will also utilize a
supplementary A/C unit for the network server, which will be submetered and the
utility cost thereof charged directly to Tenant.

 

7. Brokerage Disclosure. Tenant has disclosed that it is a licensed real estate
broker and represents itself in connection with this transaction. Tenant has
agreed to waive brokerage commission in connection with this transaction.

 

8. Consents and Approvals. Except as specifically stated to the contrary in this
Lease (as, for example, where the Lease provides that Landlord’s consent may be
withheld at Landlord’s sole discretion), all consents and approvals to be given
by the Landlord or the Tenant, as the case may be, shall not be unreasonably
withheld or delayed. Except as otherwise provided for in Articles 6 and 9 of the
Lease, no administrative fees or expenses shall be charged in connection with
any such approvals. In cases where either party exercises judgement or makes
estimates in accordance with the terms of this Lease, such judgement shall be
exercised reasonably and such estimates shall be made reasonably.

 

9. Parking. Landlord represents that parking is available for Tenant, its
employees, agents, customers, and visitors in the amount of three and seven
tenths (3.7) spaces for each 1,000 rentable square feet. Consistent use of more
than its allotted share of parking by Tenant and its employees is prohibited.
All parking shall be provided at no cost to Tenant, and on an unassigned basis.
Landlord warrants that all other tenants in the Building will be held to the
same standard and prohibition. If the Building’s parking ratio is increased
during the Term, Tenant’s allotted share will be correspondingly adjusted.
Landlord shall provide five (5) parking spaces designated for the exclusive use
of Tenant’s customers and invitees, but Landlord shall have no responsibility to
enforce this exclusive right or remove any vehicles parked without permission.

 

10. Conflict. In the case of any conflict between the Lease and this Addendum,
this Addendum shall govern.

 

Addendum-1



--------------------------------------------------------------------------------

EXHIBIT A – PREMISES

 

attached to and made a part of Lease bearing the

Lease Reference Date of May 30, 2000 between

RREEF AMERICA REIT CORP. G, as Landlord and

POST BUCKLEY SCHUH & JERNIGAN, INC., as Tenant

 

Exhibit A is intended only to show the general layout of the Premises as of the
beginning of the Term of this Lease. It does not in any way supersede any of
Landlord’s rights set forth in Section 17.2 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.

 

[GRAPHIC APPEARS HERE]



--------------------------------------------------------------------------------

EXHIBIT B – INITIAL ALTERATIONS

 

attached to and made a part or Lease bearing the

Lease Reference Date of May 30, 2000 between

RREEF AMERICA REIT CORP. G, as Landlord and

POST BUCKLEY SCHUH & JERNIGAN, INC., as Tenant

 

1. Landlord’s Work. Landlord shall provide design and construction of the work
described in Schedule I attached hereto (“Landlord’s Work”). As further provided
herein, Tenant shall be responsible for the incremental cost of Landlord’s Work
in excess of the Maximum TI Allowance (defined below). The certificate of
Landlord’s architect that the work to be done by Landlord pursuant to this
Exhibit B has been substantially completed shall be adequate evidence that the
Premises have been completed in accordance with the requirements of the Lease
and that possession thereof has been deemed delivered to Tenant, for all
purposes of the Lease, including the commencement of the payment of rent.

 

2. Cost and Allowance.

 

(a) Prior to commencing any of Landlord’s Work, Landlord shall submit to Tenant
for Tenant’s approval a written estimate of the cost of Landlord’s Work (an
“Estimate”). Landlord will be making payments to contractors and design
professionals on a progress payment basis. To the extent that the amount of the
Estimate exceeds the Maximum TI Allowance, Tenant will be responsible for that
portion of each progress payment corresponding to the ratio of such excess to
the total cost of Landlord’s Work. By way of example only, if the Estimate
exceeds the Maximum TI Allowance by $100,000, then Tenant would be required to
fund 18.82% ($100,000/$555,190) [$555,190 is the Maximum TI Allowance of
$455,190 plus the hypothetical overage of $100,000] of each progress payment.
Such amounts must be funded by Tenant not later than three (3) business days
after receipt of Landlord’s request for same. Landlord may stop Work if such
payment is not timely received, and, for purposes of paragraph 2.2 of the Lease,
each day that the work is delayed thereby shall be considered a Tenant delay
under said paragraph 2.2.

 

(b) This Lease and the rental rates provided for herein are premised on a total
cost of Landlord’s Work not to exceed $455,190.00 ($10.00 per RSF, the “Maximum
TI Allowance”). The “cost of Landlord’s Work” includes, without limitation:

 

(i) All costs and expenses actually incurred by Landlord pertaining to
Landlord’s Work, including, but not limited to, costs charged by contractors,
subcontractors and general and other conditions costs and expenses in connection
with preparation of the Premises for occupancy;

 

(ii) All costs and expenses of preparation of the plans for such construction,
and site inspection and contract administration by Landlord’s consulting
architects and/or engineers (with the exception of preliminary space planning
and layout preparation which shall be provided by Landlord at Landlord’s sole
cost);

 

(iii) All costs of permits, licenses and other approvals required for the
performance of Landlord’s Work; and

 

(iv) A construction management fee to Landlord of five percent (5%) of the total
of all such costs under the foregoing Paragraphs (i), (ii) and (iii).

 

(c) If the total cost of Landlord’s Work exceeds the Maximum TI Allowance, the
entire amount of such excess shall be borne by Tenant and shall be paid to
Landlord by Tenant upon demand as additional rent under the Lease (with the
portion of the Estimate previously deposited with Landlord to be applied for
such purpose).

 

3. Miscellaneous

 

(a) Except as set forth in this Exhibit B, Landlord has no other agreement with
Tenant and has no obligation to do any work with respect to the Premises. Any
other work in the Premises which may be permitted by Landlord pursuant to the
terms and conditions of the Lease shall be done at Tenant’s sole cost and
expense and in accordance with the terms and provisions of the Lease.

 

(b) All rights and remedies of Landlord herein created or otherwise existing at
law or equity are cumulative, and the exercise of one or more such rights or
remedies shall not be deemed to exclude or waive the right to the exercise of
any other rights or remedies. All such rights and remedies may be exercised and
enforced concurrently and whenever and as often as deemed desirable.

 

(c) This Exhibit B shall not be deemed applicable to any additional space added
to the original Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original Premises
or any additions thereto in the event of a renewal or extension of the original
term of the Lease, whether by any options under the Lease or otherwise.

 

B-1



--------------------------------------------------------------------------------

4. Recapture of Concessions. Tenant understands and agrees that in entering into
this Lease, Landlord is relying upon receipt of all the base rent to become due
with respect to all of the Leased Premises over the full term of this Lease for
amortization, including an interest factor of ten (10%) per annum (the “Interest
Rate”) of the Concession Amount. For purposes hereof, the “Concession Amount”
shall be defined as the aggregate of the Maximum TI Allowance and the brokers’
commissions becoming due by reason of this Lease.

 

Accordingly, Tenant agrees that if this Lease or Tenant’s right to possession of
the Leased Premises leased hereunder shall be terminated as of any date
(“Termination Date”) prior to the expiration of the full Term hereof by reason
of a default of Tenant, there shall be due and owing to Landlord as of the day
prior to the Termination Date, as rent in addition to all other amounts owed by
Tenant as of such Date, the amount (“Unamortized Amount”) of the Concession
Amount determined as set forth below; provided, however, that in the event that
such amounts are recovered by Landlord pursuant to any other provision of this
Lease, Landlord agrees that it shall not attempt to recover such amounts
pursuant to this paragraph.

 

For the purposes hereof, the Unamortized Amount shall be determined in the same
manner as the remaining principal balance of a mortgage with the Interest Rate
payable in level payments over the same length of time would be determined; to
illustrate, according to a standard mortgage amortization table the principal
amount outstanding at the end of the fifth year of a loan of $1,000.00 payable
in level payments with interest at 8% over ten years will be $598.00 assuming
all payments to that point are made as due.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C – RULES AND REGULATIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of May 30, 2000 between

RREEF AMERICA REIT CORP. G, as Landlord and

POST BUCKLEY SCHUH & JERNIGAN, as Tenant

 

1. No sign, placard, picture, advertisement, name or notice shall be installed
or displayed on any part of the outside or inside of the Building without the
prior written consent of the Landlord, which consent, as to any sign on the
outside of the Building or visible from outside of the Building or from public
areas within the Building, may be withheld in Landlord’s sole discretion.
Landlord shall have the right to remove, at Tenant’s expense and without notice,
any sign installed or displayed in violation of this rule. All approved signs or
lettering on doors and walls shall be printed, painted, affixed or inscribed at
the expense of Tenant by a person or vendor chosen by Landlord. In addition,
Landlord reserves the right to change from time to time the format of the signs
or lettering and to require previously approved signs or lettering to be
appropriately altered.

 

2. If Landlord objects in writing to any curtains, blinds, shades or screens
attached to or hung in or used in connection with any window or door of the
Premises, Tenant shall immediately discontinue such use. No awning shall be
permitted on any part of the Premises. Tenant shall not place anything or allow
anything to be placed against or near any glass partitions or doors or windows
which may appear unsightly, in the opinion of Landlord, from outside the
Premises.

 

3. Tenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, escalators or stairways of the Building. The halls, passages, exits,
entrances, shopping malls, elevators, escalators and stairways are not for the
general public, and Landlord shall in all cases retain the right to control and
prevent access to the Building of all persons whose presence in the judgment of
Landlord would be prejudicial to the safety, character, reputation and interests
of the Building and its tenants provided that nothing contained in this rule
shall be construed to prevent such access to persons with whom any tenant
normally deals in the ordinary course of its business, unless such persons are
engaged in illegal activities. No tenant and no employee or invitee of any
tenant shall go upon the roof of the Building.

 

4. The directory of the Building will be provided exclusively for the display of
the name and location of tenants only and Landlord reserves the right to exclude
any other names therefrom.

 

5. All cleaning and janitorial services for the Building and the Premises shall
be provided exclusively through Landlord. Tenant shall not cause any unnecessary
labor by carelessness or indifference to the good order and cleanliness of the
Premises. Landlord shall not in any way be responsible to any Tenant for any
loss of property on the Premises, however occurring, or for any damage to any
Tenant’s property by the janitor or any other employee or any other person.

 

6. Landlord will furnish Tenant free of charge with two keys to each door in the
Premises. Landlord may make a reasonable charge for any additional keys, and
Tenant shall not make or have made additional keys, and Tenant shall not alter
any lock or install a new or additional lock or bolt on any door of its
Premises. Tenant, upon the termination of its tenancy, shall deliver to Landlord
the keys of all doors which have been furnished to Tenant, and in the event of
loss of any keys so furnished, shall pay Landlord therefor.

 

7. If Tenant requires telegraphic, telephonic, burglar alarm or similar
services, it shall first obtain, and comply with, Landlord’s instructions in
their installation.

 

8. No equipment, materials, furniture, packages, supplies, merchandise or other
property will be received in the Building or carried in the elevators except
between such hours and in such elevators as may be designated by Landlord.

 

9. Tenant shall not place a load upon any floor which exceeds the load per
square foot which such floor was designed to carry and which is allowed by law.
Landlord shall have the right to prescribe the weight, size and position to all
equipment, materials, furniture or other property brought into the Building.
Heavy objects shall, stand on such platforms as determined by Landlord to be
necessary to properly distribute the weight. Business machines and mechanical
equipment belonging to Tenant which cause noise or vibration that may be
transmitted to the structure of the Building or to any space in the Building to
such a degree as to be objectionable to Landlord or to any tenants shall be
placed and maintained by Tenant, at Tenant’s expense, on vibration eliminators
or other devices sufficient to eliminate noise or vibration. The persons
employed to move such equipment in or out of the Building must be acceptable to
Landlord. Landlord will not be responsible for loss of, or damage to, any such
equipment or other property from any cause, and all damage done to the Building
by maintaining or moving such equipment or other property shall be repaired at
the expense of Tenant.



--------------------------------------------------------------------------------

10. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord. Tenant shall not waste electricity, water or air
conditioning. Tenant shall keep corridor doors closed.

 

11. Landlord reserves the right to exclude from the Building between the hours
of 6 p.m. and 7 a.m. the following day, or such other hours as may be
established from time to time by Landlord, and on Sundays and legal holidays any
person unless that person is known to the person or employee in charge of the
Building and has a pass or is properly identified. Tenant shall be responsible
for all persons for whom it requests passes and shall be liable to Landlord for
all acts of such persons. Landlord shall not be liable for damages for any error
with regard to the admission to or exclusion from the Building of any person.

 

12. Tenant shall close and lock the doors of its Premises and entirely shut off
all water faucets or other water apparatus and electricity, gas or air outlets
before Tenant and its employees leave the Premises. Tenant shall be responsible
for any damage or injuries sustained by other tenants or occupants of the
Building or by Landlord for noncompliance with this rule.

 

13. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed, no
foreign substance of any kind whatsoever shall be thrown into any of them, and
the expense of any breakage, stoppage or damage resulting from the violation of
this rule shall be borne by the Tenant who, or whose employees or invitees,
shall have caused it.

 

14. Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building.
Tenant shall not interfere with radio or television broadcasting or reception
from or in the Building or elsewhere.

 

15. Except as approved by Landlord, Tenant shall not mark, drive nails, screw or
drill into the partitions, woodwork or plaster or in any way deface the
Premises. Tenant shall not cut or bore holes for wires. Tenant shall not affix
any floor covering to the floor of the Premises in any manner except as approved
by Landlord. Tenant shall repair any damage resulting from noncompliance with
this rule. The foregoing shall not preclude Tenant from hanging pictures or
affixing white boards, displays, computer room racks, shelves or other items
normally found in professional offices.

 

16. Deleted.

 

17. Tenant shall store all its trash and garbage within its Premises. Tenant
shall not place in any trash box or receptacle any material which cannot be
disposed of in the ordinary and customary manner of trash and garbage disposal.
All garbage and refuse disposal shall be made in accordance with directions
issued from time to time by Landlord.

 

18. No cooking shall be done or permitted by any Tenant on the Premises, except
by the Tenant of Underwriters’ Laboratory approved microwave oven or equipment
for brewing coffee, tea, hot chocolate and similar beverages shall be permitted
provided that such equipment and use is in accordance with all applicable
federal, state and city laws, codes, ordinances, rules and regulations.

 

19. Tenant shall not use in any space or in the public halls of the Building any
hand trucks except those equipped with the rubber tries and side guards or such
other material-handling equipment as Landlord may approve. Tenant shall not
bring any other vehicles of any kind into the Building.

 

20. Tenant shall not use the name of the Building in connection with or in
promoting or advertising the business of Tenant except as Tenant’s address.

 

21. The requirements of Tenant will be attended to only upon appropriate
application to the office of the Building by an authorized individual. Employees
of Landlord shall not perform any work or do anything outside of their regular
duties unless under special instruction form Landlord, and no employee of
Landlord will admit any person (Tenant or otherwise) to any office without
specific instructions from Landlord.

 

22. Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the tenants of the Building.

 

23. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of premises in the Building.

 

24. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order in and about the Building. Tenant agrees to abide by all such rules
and regulations in this Exhibit C stated and any additional rules and
regulations which are adopted.

 

25. Tenant shall be responsible for the observance of all of the foregoing rules
by Tenant’s employees, agents, clients, customers, invitees and guests.



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE, dated as of August 12, 2002 (this “Amendment”),
between RREEF AMERICA REIT CORP. G., a Maryland corporation, by RREEF Management
Company, a Delaware corporation (“Landlord”), and POST BUCKLEY SCHUH & JERNIGAN,
INC., a Florida corporation (“Tenant”), for certain premises located in the
building commonly known as Powers Pointe, 5665 New Northside Drive, Atlanta,
Georgia (the “Building”).

 

RECITALS:

 

A. Landlord and Tenant entered into that certain Gross Office Lease dated for
reference May 30, 2000 (the “Lease”) for approximately 45,519 rentable square
feet on the fourth and fifth floors of the Building (the “Original Premises”).

 

B. Tenant and Landlord wish to amend the Lease so as to expand the Leased
Premises by adding approximately 5,741 rentable square feet to the Premises.

 

C. All terms, covenants and conditions contained in this Amendment shall have
the same meaning as in the Lease, and, shall govern should a conflict exist with
previous terms and conditions.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

 

1. Additional Space. The “Additional Commencement Date,” as used herein, is the
date that Landlord delivers possession of the Additional Space (defined below)
to Tenant, estimated to be November 1, 2002 (“Scheduled Additional Space
Commencement Date”). Effective as of the Additional Space Commencement Date, the
Leased Premises shall be expanded to include the “Additional Space.” The
“Additional Space” consists of a portion of additional space in the Building,
located on the fifth floor totaling approximately 5,741 rentable square feet, as
approximately depicted on Exhibit A attached hereto. Accordingly, as of the
Additional Space Commencement Date, the Leased Premises shall consist of the
Original Premises, plus the Additional Space, having a total Premises rentable
area of approximately 51,260 rentable square feet. The Additional Space shall be
a part of the Premises for all purposes of the Lease, except as specifically
provided herein to the contrary.

 

(a) Landlord shall tender possession of the Additional Space with all the work,
if any, to be performed by Landlord pursuant to this Amendment substantially
completed. Tenant shall deliver a punch list of items not completed within 30
days after Landlord tenders



--------------------------------------------------------------------------------

possession of the Additional Space and Landlord agrees to proceed with due
diligence to perform its obligations regarding such items. Landlord and Tenant
shall execute a memorandum setting forth the actual Additional Space
Commencement Date.

 

(b) Tenant agrees that in the event of the inability of Landlord to deliver
possession of the Additional Space on the Scheduled Additional Space
Commencement Date, Landlord shall not be liable for any damage resulting from
such inability, but Tenant shall not be liable for any rent until the time when
Landlord can, after notice to Tenant, deliver possession of the Additional Space
to Tenant. No such failure to give possession on the Scheduled Additional Space
Commencement Date shall affect the other obligations of Tenant under the Lease,
except that if Landlord is unable to deliver possession of the Additional Space
within one hundred twenty (120) days of the Scheduled Additional Space
Commencement Date (other than as a result of strikes, shortages of materials or
similar matters beyond the reasonable control of Landlord and Tenant is notified
by Landlord in writing as to such delay), Tenant shall have the option to
terminate this Amendment unless said delay is as a result of: (a) Tenant’s
failure to agree to plans and specifications; (b) Tenant’s request for
materials, finishes or installations other than Landlord’s standard except
those, if any, that Landlord shall have expressly agreed to furnish without
extension of time agreed by Landlord; (c) Tenant’s change in any plans or
specifications; or, (d) performance or completion by a party employed by Tenant.
If any delay is the result of any of the foregoing, the Additional Space
Commencement Date and the payment of rent for the Additional Space under this
Amendment shall be accelerated by the number of days of such delay. If this
Amendment is terminated pursuant to this subparagraph, the Lease shall remain in
full force and effect, but without reference to this Amendment which shall be
null and void.

 

(c) In the event Landlord shall permit Tenant to occupy the Additional Space
prior to the Additional Space Commencement Date, such occupancy shall be subject
to all the provisions of the Lease. Said early possession shall not advance the
expiration of the term.

 

2. Term. The term of the Lease as to the Additional Space shall begin on the
Additional Space Commencement Date and shall end on the Termination Date under
the Lease, March 31, 2008.

 

3. Tenant’s Proportionate Share. As of the Additional Space Commencement Date,
Tenant’s Proportionate Share for the entire Premises will be 42.17%.

 

4. Annual Rent and Monthly Installment of Rent. Commencing as of the Additional
Space Commencement Date and continuing through the end of the Term and through
the renewal option term (April 1, 2008 through March 31, 2013, if Tenant
properly and effectively exercises its renewal option under Article 40 of the
Lease, rent for the entire Premises shall be as set forth in the following
schedule:

 

2



--------------------------------------------------------------------------------

Period

--------------------------------------------------------------------------------

   Rentable Square
Footage


--------------------------------------------------------------------------------

   Annual Rent
Per Square Foot


--------------------------------------------------------------------------------

   Annual Rent


--------------------------------------------------------------------------------

   Monthly Installment
of Rent


--------------------------------------------------------------------------------

from

--------------------------------------------------------------------------------

  

to

--------------------------------------------------------------------------------

           

ASCD

   3/31/2003    51,260    $ 19.06    $ 977,015.60    $ 81,417.97

4/1/2003

   3/31/2004    51,260    $ 19.63    $ 1,006,233.80    $ 83,852.82

4/1/2004

   3/31/2005    51,260    $ 20.22    $ 1,036,477.20    $ 86,373.10

4/1/2005

   3/31/2006    51,260    $ 20.83    $ 1,067,745.80    $ 88,978.82

4/1/2006

   3/31/2007    51,260    $ 21.45    $ 1,099,527.00    $ 91,627.25

4/1/2007

   3/31/2008    51,260    $ 22.09    $ 1,132,333.40    $ 94,361.12

4/1/2008

   3/31/2009    51,260    $ 22.75    $ 1,166,165.00    $ 97,180.42

4/1/2009

   3/31/2010    51,260    $ 23.43    $ 1,201,021.80    $ 100,085.15

4/1/2010

   3/31/2011    51,260    $ 24.14    $ 1,237,416.40    $ 103,118.03

4/1/2011

   3/31/2012    51,260    $ 24.86    $ 1,274,323.60    $ 106,193.63

4/1/2012

   3/31/2013    51,260    $ 25.61    $ 1,312,768.60    $ 109,397.38

 

“ASCD” is the Additional Space Commencement Date.

 

5. Rent Adjustments. As of the Additional Space Commencement Date, Tenant shall
pay, with respect to the Additional Space and as additional rental, all rent
adjustments provided for in Article 4 of the Lease, calculated and paid in the
same matter as therein provided, with the Base Year (Direct Expenses) and the
Base Year (Taxes) both being 2001 as per the Lease.

 

6. Condition of Premises; Landlord’s Work. Landlord shall perform the work set
forth in Exhibit B hereto. Except as provided therein, Tenant acknowledges that
Landlord shall have no obligation to perform any construction or make any
additional improvements or alterations, or to afford any allowance to Tenant for
improvements or alterations, in connection with this Amendment, either to the
Original Premises or to the Additional Space. Tenant acknowledges and agrees
that all construction and improvements obligations of Landlord under the Lease
(other than as set forth in this Amendment) have been performed in full and
accepted. Tenant accepts the Premises in its “as is” condition, subject to
Landlord’s performing such work.

 

7. Renewal Option. Tenant’s renewal option under Article 40 of the Lease shall
remain in full force and effect, applicable to the entire Premises as expanded
by this Amendment and with the rent to be as set forth in Paragraph 4 above.

 

8. Rights of First Offer. The following paragraphs are hereby added to Article
41 of the Lease:

 

41.8 Provided Tenant is not then in default under the terms, covenants and
conditions of the Lease, Tenant shall have the one-time only right to lease
Suite 515, consisting of approximately 2,259 rentable square feet as shown on
Exhibit C to this Amendment (the “Third Expansion Premises”) at such time as the
Third Expansion Premises is first available, as determined by Landlord. In such
event, Landlord shall give written notice to Tenant of the availability of the
Third Expansion Space and the terms

 

3



--------------------------------------------------------------------------------

and conditions on which Landlord intends to offer it to the public and Tenant
shall have a period of ten (10) days in which to exercise Tenant’s right to
lease the Third Expansion Premises pursuant to the terms and conditions
contained in Landlord’s notice, failing which Landlord may lease the Third
Expansion Premises to any third party on whatever basis Landlord desires, and
Tenant shall have no further rights with respect to the Third Expansion
Premises.

 

41.9 Provided Tenant is not then in default under the terms, covenants and
conditions of the Lease, Tenant shall have the one-time only right to lease
Suite 250, consisting of approximately 10,117 rentable square feet as shown on
Exhibit D to this Amendment (the “Fourth Expansion Premises”; any one of the
First, Second, Third or Fourth Expansion Premises is referred to generically in
this Article 41 as “Expansion Premises”) at such time as the Fourth Expansion
Premises is first available, as determined by Landlord. In such event, Landlord
shall give written notice to Tenant of the availability of the Fourth Expansion
Space and the terms and conditions on which Landlord intends to offer it to the
public and Tenant shall have a period of ten (10) days in which to exercise
Tenant’s right to lease the Fourth Expansion Premises pursuant to the terms and
conditions contained in Landlord’s notice, failing which Landlord may lease the
Fourth Expansion Premises to any third party on whatever basis Landlord desires,
and Tenant shall have no further rights with respect to the Fourth Expansion
Premises. Tenant acknowledges that Landlord has disclosed that as of the date of
execution of this Amendment, Landlord has made a proposal to a prospective
tenant for a lease of the Fourth Expansion Premises, and Landlord may enter into
a lease with said prospective tenant without first offering the Fourth Expansion
Premises to Tenant.

 

41.10 Paragraph 41.5 shall not apply to the Third and Fourth Expansion Premises.

 

9. Tenant’s Authority. If Tenant signs as a corporation each of the persons
executing this Amendment on behalf of Tenant represents and warrants that Tenant
has been and is qualified to do business in the state in which the Building is
located, that the corporation has full right and authority to enter into this
Amendment, and that all persons signing on behalf of the corporation were
authorized to do so by appropriate corporate actions. If Tenant signs as a
partnership, trust or other legal entity, each of the persons executing this
Amendment on behalf of Tenant represents and warrants that Tenant has complied
with all applicable laws, rules and governmental regulations relative to its
right to do business in the state and that such entity on behalf of the Tenant
was authorized to do so by any and all appropriate partnership, trust or other
actions.

 

10. Brokers. Landlord and Tenant each (i) represents and warrants to the other
that it has not dealt with any broker or finder in connection with this
Amendment, and (ii) agrees to defend, indemnify and hold the other harmless from
and against any losses, damages, costs or expenses (including reasonable
attorneys’ fees) incurred by such other party due to a breach of the foregoing
warranty by the indemnifying party.

 

 

4



--------------------------------------------------------------------------------

11. Incorporation. Except as modified herein, all other terms and conditions of
the Lease shall continue in full force and effect and Tenant hereby ratifies and
confirms its obligations thereunder. Tenant acknowledges that as of the date of
the Amendment, Tenant (i) is not in default under the terms of the Lease; (ii)
has no defense, set off or counterclaim to the enforcement by Landlord of the
terms of the Lease; and (iii) is not aware of any action or inaction by Landlord
that would constitute an Even of Default by Landlord under the Lease.

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

5



--------------------------------------------------------------------------------

12. Limitation of Landlord Liability. Redress for any claims against Landlord
under the Lease or this Amendment shall only be made against Landlord to the
extent of Landlord’s interest in the property to which the Premises are a part.
The obligations of Landlord under the Lease shall not be personally binding on,
nor shall any resort be had to the private properties of, any of its trustees or
board of directors and officers, as the case may be, the general partners
thereof or any beneficiaries, stockholders, employees or agents of Landlord, or
the investment manager.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first written above.

 

LANDLORD:    TENANT:

RREEF AMERICA REIT CORP G.,

a Maryland corporation

  

POST BUCKLEY SCHUH &

JERNIGAN, INC., a Florida corporation

By:

  

RREEF Management Company, a

Delaware corporation

         

By:

  

/s/ Faye Z. Phillips

--------------------------------------------------------------------------------

  

By:

  

[ILLEGIBLE]

--------------------------------------------------------------------------------

    

Faye Z. Phillips, Vice President &

District Manager

  

Title:

  

SENIOR VICE PRESIDENT

--------------------------------------------------------------------------------

Dated:

  

August 31, 2002

  

Dated:

  

August 29, 2002

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

attached to and made a part of the First Amendment to Lease

dated August 12, 2002 between

RREEF AMERICA REIT CORP. G, as Landlord, and

POST BUCKLEY SCHUH & JERNIGAN, INC. as Tenant

 

ADDITIONAL SPACE

 

Exhibit A is intended only to show the general layout of the Additional Space as
of the beginning of the Additional Space Commencement Date. It does not in any
way supersede any of Landlord’s rights set forth in the lease with respect to
arrangements and/or locations of public parts of the Building and changes in
such arrangements and/or locations. It is not to be scaled; any measurements or
distances shown should be taken as approximate.

 

[GRAPHIC APPEARS HERE]



--------------------------------------------------------------------------------

EXHIBIT B

 

attached to and made a part of the First Amendment to Lease

dated August 12, 2002 between

RREEF AMERICA REIT CORP. G, as Landlord, and

POST BUCKLEY SCHUH & JERNIGAN, INC. as Tenant

 

LANDLORD’S WORK

 

Landlord shall provide tenant improvements for the Additional Space per a
mutually agreed plan dated 6/27/02. Any changes to this plan required by Tenant
and accepted by Landlord will be at Tenant’s sole cost.

 

[GRAPHIC APPEARS HERE]



--------------------------------------------------------------------------------

EXHIBIT C

 

attached to and made a part of the First Amendment to Lease

dated August 12, 2002 between

RREEF AMERICA REIT CORP. G, as Landlord, and

POST BUCKLEY SCHUH & JERNIGAN, INC. as Tenant

 

THIRD EXPANSION PREMISES

 

[GRAPHIC APPEARS HERE]



--------------------------------------------------------------------------------

EXHIBIT D

 

attached to and made a part of the First Amendment to Lease

dated August 12, 2002 between

RREEF AMERICA REIT CORP. G, as Landlord, and

POST BUCKLEY SCHUH & JERNIGAN, INC. as Tenant

 

FOURTH EXPANSION PREMISES

 

[GRAPHIC APPEARS HERE]



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE, dated as of February 19, 2003 (this “Second
Amendment”), between RREEF AMERICA REIT CORP. G., a Maryland corporation, by
RREEF Management Company, a Delaware corporation (“Landlord”), and POST BUCKLEY
SCHUH & JERNIGAN, INC., a Florida corporation (“Tenant”), for certain premises
located in the building commonly known as Powers Pointe, 5665 New Northside
Drive, Atlanta, Georgia (the “Building”).

 

RECITALS:

 

A. Landlord and Tenant entered into that certain Gross Office Lease dated for
reference May 30, 2000 (the “Lease”) for approximately 45,519 rentable square
feet on the fourth and fifth floors of the Building (the “Original Premises”)
and First Amendment dated on August 12, 2002 (“Additional Space”) for 5,741
rentable square feet on the fifth floor, suite 530, making the new total
rentable square feet 51,260 rentable square feet.

 

B. Tenant and Landlord wish to amend the Lease so as to expand the Leased
Premises by adding approximately 2,607 rentable square feet to the Premises.

 

C. All terms, covenants and conditions contained in this Second Amendment shall
have the same meaning as in the Lease, and, shall govern should a conflict exist
with previous terms and conditions.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

 

1. Second Additional Space. The “Second Additional Commencement Date,” as used
herein, is the date that Landlord delivers possession of the Second Additional
Space (defined below) to Tenant, estimated to be April 1, 2003 (“Scheduled
Second Additional Space Commencement Date”). Effective as of the Second
Additional Space Commencement Date, the Leased Premises shall be expanded to
include the “Second Additional Space.” The “Second Additional Space” consists of
a portion of additional space in the Building, located on the first floor
totaling approximately 2,607 rentable square feet, as approximately depicted on
Exhibit A attached hereto. Accordingly, as of the Second Additional Space
Commencement Date, the Leased Premises shall consist of the Original Premises,
Additional Space, plus the Second Additional Space, having a total Premises
rentable area of approximately 53,867 rentable square feet. The Second
Additional Space shall be a part of the Premises for all purposes of the Lease,
except as specifically provided herein to the contrary.



--------------------------------------------------------------------------------

(a) Landlord shall tender possession of the Second Additional Space with all the
work, if any, to be performed by Landlord pursuant to this Second Amendment
substantially completed. Tenant shall deliver a punch list of items not
completed within 30 days after Landlord tenders possession of the Second
Additional Space and Landlord agrees to proceed with due diligence to perform
its obligations regarding such items. Landlord and Tenant shall execute a
memorandum setting forth the actual Second Additional Space Commencement Date.

 

(b) Tenant agrees that in the event of the inability of Landlord to deliver
possession of the Second Additional Space on the Scheduled Second Additional
Space Commencement Date, Landlord shall not be liable for any damage resulting
from such inability, but Tenant shall not be liable for any rent until the time
when Landlord can, after notice to Tenant, deliver possession of the Second
Additional Space to Tenant. No such failure to give possession on the Scheduled
Second Additional Space Commencement Date shall affect the other obligations of
Tenant under the Lease, except that if Landlord is unable to deliver possession
of the Second Additional Space within one hundred twenty (120) days of the
Scheduled Second Additional Space Commencement Date (other than as a result of
strikes, shortages of materials or similar matters beyond the reasonable control
of Landlord and Tenant is notified by Landlord in writing as to such delay),
Tenant shall have the option to terminate this Second Amendment unless said
delay is as a result of: (a) Tenant’s failure to agree to plans and
specifications; (b) Tenant’s request for materials, finishes or installations
other than Landlord’s standard except those, if any, that Landlord shall have
expressly agreed to furnish without extension of time agreed by Landlord; (c)
Tenant’s change in any plans or specifications; or, (d) performance or
completion by a party employed by Tenant. If any delay is the result of any of
the foregoing, the Second Additional Space Commencement Date and the payment of
rent for the Second Additional Space under this Second Amendment shall be
accelerated by the number of days of such delay. If this Second Amendment is
terminated pursuant to this subparagraph, the Lease shall remain in full force
and effect, but without reference to this Second Amendment, which shall be null
and void.

 

(c) In the event Landlord shall permit Tenant to occupy the Second Additional
Space prior to the Second Additional Space Commencement Date, such occupancy
shall be subject to all the provisions of the Lease. Said early possession shall
not advance the expiration of the term.

 

2. Term. The term of the Lease as to the Second Additional Space shall begin on
the Second Additional Space Commencement Date and shall end on the Termination
Date under the Lease, March 31, 2008.

 

3. Tenant’s Proportionate Share. As of the Second Additional Space Commencement
Date, Tenant’s Proportionate Share for the entire Premises will be 44.31%.

 

4. Annual Rent and Monthly Installment of Rent. Commencing as of the Second
Additional Space Commencement Date and continuing through the end of the Term
and through the renewal option term (April 1, 2008 through March 31, 2013, if
Tenant properly and

 

2



--------------------------------------------------------------------------------

effectively exercises its renewal option under Article 40 of the Lease, rent for
the entire Premises shall be as set forth in the following schedule:

 

Period

--------------------------------------------------------------------------------

  

Rentable Square

Footage

--------------------------------------------------------------------------------

  

Annual Rent

Per Square Foot

--------------------------------------------------------------------------------

   Annual Rent


--------------------------------------------------------------------------------

  

Monthly Installment

of Rent

--------------------------------------------------------------------------------

from

--------------------------------------------------------------------------------

  

to

--------------------------------------------------------------------------------

           

SASCD

   3/31/04    53,867    $ 19.63    $ 1,057,409.21    $ 88,117.43

4/1/04

   3/31/05    53,867    $ 20.22    $ 1,089,190.74    $ 90,765.90

4/1/05

   3/31/06    53,867    $ 20.83    $ 1,122,049.61    $ 93,504.13

4/1/06

   3/31/07    53,867    $ 21.45    $ 1,155,447.15    $ 96,287.26

4/1/07

   3/31/08    53,867    $ 22.09    $ 1,189,922.03    $ 99,160.17

4/1/08

   3/31/09    53,867    $ 22.75    $ 1,225,474.25    $ 102,122.85

4/1/09

   3/31/10    53,867    $ 23.43    $ 1,262,103.81    $ 105,175.32

4/1/10

   3/31/11    53,867    $ 24.14    $ 1,300,349.38    $ 108,362.45

4/1/11

   3/31/12    53,867    $ 24.86    $ 1,339,133.62    $ 111,594.47

4/1/12

   3/31/13    53,867    $ 25.61    $ 1,379,533.87    $ 114,961.16

 

“SASCD” is the Second Additional Space Commencement Date.

 

5. Rent Adjustments. As of the Second Additional Space Commencement Date, Tenant
shall pay, with respect to the Second Additional Space and as additional rental,
all rent adjustments provided for in Article 4 of the Lease, calculated and paid
in the same matter as therein provided, with the Base Year (Direct Expenses) and
the Base Year (Taxes) both being 2001 as per the Lease.

 

6. Condition of Premises: Landlord’s Work. Landlord shall perform the work set
forth in Exhibit B hereto. Except as provided therein, Tenant acknowledges that
Landlord shall have no obligation to perform any construction or make any
additional improvements or alterations, or to afford any allowance to Tenant for
improvements or alterations, in connection with this Second Amendment, either to
the Original Premises, Additional Space or to the Second Additional Space.
Tenant acknowledges and agrees that all construction and improvements
obligations of Landlord under the Lease (other than as set forth in this Second
Amendment) have been performed in full and accepted. Tenant accepts the Premises
in its “as is” condition, subject to Landlord’s performing such work.

 

7. Renewal Option. Tenant’s renewal option under Article 40 of the Lease shall
remain in full force and effect, applicable to the entire Premises as expanded
by this Second Amendment and with the rent to be as set forth in Paragraph 4
above.

 

8. Tenant’s Authority. If Tenant signs as a corporation each of the persons
executing this Second Amendment on behalf of Tenant represents and warrants that
Tenant has been and is qualified to do business in the state in which the
Building is located, that the corporation has full right and authority to enter
into this Second Amendment, and that all persons signing on behalf of the
corporation were authorized to do so by appropriate corporate actions. If Tenant
signs as a partnership, trust or other legal entity, each of the persons
executing this

 

3



--------------------------------------------------------------------------------

Second Amendment on behalf of Tenant represents and warrants that Tenant has
complied with all applicable laws, rules and governmental regulations relative
to its right to do business in the state and that such entity on behalf of the
Tenant was authorized to do so by any and all appropriate partnership, trust or
other actions.

 

9. Brokers. Landlord and Tenant each (i) represents and warrants to the other
that it has not dealt with any broker or finder in connection with this Second
Amendment, and (ii) agrees to defend, indemnify and hold the other harmless from
and against any losses, damages, costs or expenses (including reasonable
attorneys’ fees) incurred by such other party due to a breach of the foregoing
warranty by the indemnifying party.

 

10. Incorporation. Except as modified herein, all other terms and conditions of
the Lease shall continue in full force and effect and Tenant hereby ratifies and
confirms its obligations thereunder. Tenant acknowledges that as of the date of
the Second Amendment, Tenant (i) is not in default under the terms of the Lease;
(ii) has no defense, set off or counterclaim to the enforcement by Landlord of
the terms of the Lease; and (iii) is not aware of any action or inaction by
Landlord that would constitute an Even of Default by Landlord under the Lease.

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

4



--------------------------------------------------------------------------------

11. Limitation of Landlord Liability. Redress for any claims against Landlord
under the Lease, First Amendment or this Second Amendment shall only be made
against Landlord to the extent of Landlord’s interest in the property to which
the Premises are a part. The obligations of Landlord under the Lease shall not
be personally binding on, nor shall any resort be had to the private properties
of, any of its trustees or board of directors and officers, as the case may be,
the general partners thereof or any beneficiaries, stockholders, employees or
agents of Landlord, or the investment manager.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment as
of the day and year first written above.

 

LANDLORD:

 

RREEF AMERICA REIT CORP G., a Maryland corporation

     

TENANT:

 

POST BUCKLEY SCHUH & JERNIGAN, INC.,

a Florida corporation

By:   RREEF Management Company, a Delaware corporation             By:  

/s/ Faye Z. Phillips

--------------------------------------------------------------------------------

      By:  

/s/ [ILLEGIBLE]

--------------------------------------------------------------------------------

   

Faye Z. Phillips,

Vice President & District Manager

      Title:  

SENIOR VICE PRESIDENT

--------------------------------------------------------------------------------

Dated:   February 28, 2003       Dated:   February 24, 2003

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

attached to and made a part of the Second Amendment to Lease

dated February 19, 2003 between

RREEF AMERICA REIT CORP. G, as Landlord, and

POST BUCKLEY SCHUH & JERNIGAN, INC. as Tenant

 

SECOND ADDITIONAL SPACE

 

Exhibit A is intended only to show the general layout of the Second Additional
Space as of the beginning of the Second Additional Space Commencement Date. It
does not in any way supersede any of Landlord’s rights set forth in the lease
with respect to arrangements and/or locations of public parts of the Building
and changes in such arrangements and/or locations. It is not to be scaled; any
measurements or distances shown should be taken as approximate.

 

[GRAPHIC APPEARS HERE]



--------------------------------------------------------------------------------

EXHIBIT B

 

attached to and made a part of the Second Amendment to Lease

dated February 19, 2003 between

RREEF AMERICA REIT CORP. G, as Landlord, and

POST BUCKLEY SCHUH & JERNIGAN, INC. as Tenant

 

LANDLORD’S WORK

 

Landlord shall provide turnkey tenant improvements for the Second Additional
Space per a mutually agreed plan dated 1/31/03. Any changes to this plan
required by Tenant and accepted by Landlord will be at Tenant’s sole cost.

 

[GRAPHIC APPEARS HERE]